
	
		II
		112th CONGRESS
		1st Session
		S. 1848
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Rubio (for himself,
			 Mr. Inhofe, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To promote transparency, accountability, and reform
		  within the United Nations system, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United Nations Transparency,
			 Accountability, and Reform Act of 2011.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Funding of the United Nations
					Sec. 101. Findings.
					Sec. 102. Apportionment of the United Nations regular budget on
				a voluntary basis.
					Sec. 103. Budget justification for United States contributions
				to the regular budget of the United Nations.
					Sec. 104. Report on United Nations reform.
					TITLE II—Transparency and accountability for United States
				contributions to the United Nations
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Independent and objective conduct of audits and
				investigations relating to United States contributions to the United Nations
				system.
					Sec. 204. Transparency for United States
				contributions.
					Sec. 205. Integrity for United States
				contributions.
					Sec. 206. Refund of monies owed by the United Nations to the
				United States.
					Sec. 207. Annual reports on United States contributions to the
				United Nations.
					TITLE III—United States policy at the United Nations
					Sec. 301. Annual publication.
					Sec. 302. Annual financial disclosure.
					Sec. 303. Policy with respect to expansion of the United
				Nations Security Council.
					Sec. 304. Access to reports and audits.
					Sec. 305. Waiver of immunity.
					Sec. 306. Terrorism and the United Nations.
					Sec. 307. Report on United Nations personnel.
					Sec. 308. United Nations treaty bodies.
					Sec. 309. Anti-Semitism and the United Nations.
					Sec. 310. Regional group inclusion of Israel.
					Sec. 311. United States policy on tier 3 human rights
				violators.
					TITLE IV—Status of Palestinian entities at the United
				Nations
					Sec. 401. Findings.
					Sec. 402. Statement of policy.
					Sec. 403. Implementation.
					TITLE V—United Nations Human Rights Council
					Sec. 501. Findings.
					Sec. 502. United Nations Human Rights Council membership and
				funding.
					TITLE VI—Goldstone report
					Sec. 601. Findings.
					Sec. 602. Statement of policy.
					Sec. 603. Withholding of funds; refund of United States
				taxpayer dollars.
					TITLE VII—Durban process
					Sec. 701. Findings.
					Sec. 702. Sense of Congress; statement of policy.
					Sec. 703. Non-participation in the Durban process.
					Sec. 704. Withholding of funds; refund of United States
				taxpayer dollars.
					TITLE VIII—United Nations Relief and Works Agency for Palestine
				Refugees in the Middle East
					Sec. 801. Findings.
					Sec. 802. United States contributions to UNRWA.
					Sec. 803. Sense of Congress.
					TITLE IX—International Atomic Energy Agency
					Sec. 901. Technical Cooperation Program.
					Sec. 902. United States policy at the IAEA.
					Sec. 903. Sense of Congress regarding the Nuclear Security
				Action Plan of the IAEA.
					TITLE X—Peacekeeping
					Sec. 1001. Reform of United Nations peacekeeping
				operations.
					Sec. 1002. Policy relating to reform of United Nations
				peacekeeping operations.
					Sec. 1003. Certification.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committees on
			 Foreign Relations, Appropriations, and Homeland Security and Governmental
			 Affairs of the Senate; and
				(B)the Committees on
			 Foreign Affairs, Appropriations, and Oversight and Government Reform of the
			 House of Representatives.
				(2)EmployeeThe
			 term employee means an individual who is employed in the general
			 services, professional staff, or senior management of the United Nations,
			 including consultants, contractors, and subcontractors.
			(3)General
			 AssemblyThe term General Assembly means the General
			 Assembly of the United Nations.
			(4)Member
			 StateThe term Member State means a Member State of
			 the United Nations. Such term is synonymous with the term
			 country.
			(5)SecretaryThe
			 term Secretary means the Secretary of State.
			(6)Secretary-GeneralThe term Secretary-General
			 means the Secretary-General of the United Nations.
			(7)Security
			 CouncilThe term
			 Security Council means the Security Council of the United
			 Nations.
			(8)UNThe term UN means the United
			 Nations.
			(9)United Nations
			 entityThe term United Nations entity means any
			 United Nations agency, commission, conference, council, court, department,
			 forum, fund, institute, office, organization, partnership, program, subsidiary
			 body, tribunal, trust, university or academic body, related organization or
			 subsidiary body, wherever located, that flies the United Nations flag or is
			 authorized to use the United Nations logo, including but not limited to those
			 United Nations affiliated agencies and bodies identified as recipients of
			 United States contributions under section 1225(b)(3)(E) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2424).
			(10)United Nations
			 systemThe term United Nations system means the
			 aggregation of all United Nations entities, as defined in paragraph (9).
			(11)United States
			 contributionThe term United States contribution
			 means an assessed or voluntary contribution, whether financial, in-kind, or
			 otherwise, from the United States Federal Government to a United Nations
			 entity, including contributions passed through other entities for ultimate use
			 by a United Nations entity. United States contributions include those
			 contributions identified pursuant to section 1225(b)(3)(E) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2424).
			IFunding of the
			 United Nations
			101.FindingsCongress makes the following
			 findings:
				(1)The United States
			 pays billions of dollars into the United Nations system every year (almost
			 $7,700,000,000 in 2010, according to the Office of Management and Budget),
			 significantly more than any other nation.
				(2)Under current
			 rules and contribution levels, it is possible to assemble the two-thirds
			 majority needed for important United Nations budget votes with a group of
			 countries that, taken together, pay less than 1 percent of the total United
			 Nations regular budget.
				(3)The disconnect
			 between contribution levels and management control creates significant perverse
			 incentives in terms of United Nations spending, transparency, and
			 accountability.
				(4)The United Nations
			 system suffers from unacceptably high levels of waste, fraud, and abuse, which
			 seriously impair the ability of the United Nations to fulfill the ideals of its
			 founding.
				(5)Significant
			 improvements in United Nations transparency and accountability are necessary
			 for improving public perceptions of and United States support for United
			 Nations operations.
				(6)Because of their
			 need to justify future contributions from donors, voluntarily funded
			 organizations have more incentive to be responsive and efficient in their
			 operations than organizations funded by compulsory contributions that are not
			 tied to performance.
				(7)Catherine Bertini, the former UN
			 Under-Secretary-General for Management and director of the World Food Programme
			 (WFP), has stated, Voluntary funding creates an entirely different
			 atmosphere at WFP than at the UN. At WFP, every staff member knows that we have
			 to be as efficient, accountable, transparent, and results-oriented as possible.
			 If we are not, donor governments can take their funding elsewhere in a very
			 competitive world among UN agencies, NGOs, and bilateral
			 governments..
				(8)Article XVII of
			 the Charter of the United Nations, which states that [t]he expenses of
			 the Organization shall be borne by the Members as apportioned by the General
			 Assembly, leaves to the discretion of the General Assembly the basis of
			 apportionment, which could be done on the basis of voluntary pledges by Member
			 States.
				(9)Unlike United
			 States assessed contributions to the United Nations regular budget, which are
			 statutorily capped at 22 percent of the total, there is no cap on voluntary
			 contributions.
				(10)The United
			 States, which contributes generously to international organizations whose
			 activities it recognizes as credible, worthwhile, and efficient, contributes
			 more than 22 percent of the budget of certain voluntarily funded United Nations
			 Specialized Agencies.
				102.Apportionment
			 of the United Nations regular budget on a voluntary basis
				(a)United States
			 policy
					(1)Voluntary
			 fundingIt is the policy of the United States to seek to shift
			 the funding mechanism for the regular budget of the United Nations from an
			 assessed to a voluntary basis.
					(2)Requirement to
			 seek changeThe President shall direct the United States
			 Permanent Representative to the United Nations to use the voice, vote, and
			 influence of the United States at the United Nations to shift the funding
			 mechanism for the regular budget of the United Nations to a voluntary basis,
			 and to make it a priority to build support for such a transformational change
			 among Member States, particularly key United Nations donors.
					(b)Certification of
			 predominantly voluntary UN regular budget findingA certification
			 described in this section is a certification by the Secretary to the
			 appropriate congressional committees that at least 80 percent of the total
			 regular budget (not including extra-budgetary contributions) of the United
			 Nations is apportioned on a voluntary basis. Each such certification shall be
			 effective for a period of no more than 1 year, and shall be promptly revoked by
			 the Secretary, with notice to the appropriate congressional committees, if the
			 underlying circumstances change so as not to warrant such certification.
				(c)Withholding of
			 nonvoluntary contributions
					(1)In
			 generalBeginning 2 years after the date of the enactment of this
			 Act and notwithstanding any other provision of law, no funds may be obligated
			 or expended for a United States assessed contribution to the regular budget of
			 the United Nations in an amount greater than 50 percent of the United States
			 share of assessed contributions for the regular budget of the United Nations
			 unless there is in effect a certification by the Secretary, as described in
			 subsection (b).
					(2)Disposition of
			 withheld fundsFor a period of 1 year after appropriation, funds
			 appropriated for use as a United States contribution to the regular budget of
			 the United Nations but withheld from obligation and expenditure pursuant to
			 paragraph (1) may be obligated and expended for that purpose upon the
			 certification described in subsection (b). After 1 year, in the absence of such
			 certification, those funds shall revert to the United States Treasury.
					103.Budget
			 justification for United States contributions to the regular budget of the
			 United Nations
				(a)Detailed
			 itemizationThe President shall include in the annual
			 congressional budget justification a detailed itemized request in support of
			 the contribution of the United States to the regular budget of the United
			 Nations.
				(b)Contents of
			 detailed itemizationThe detailed itemization required under
			 subsection (a) shall—
					(1)contain
			 information relating to the amounts requested in support of each of the various
			 sections and titles of the regular budget of the United Nations; and
					(2)compare the
			 amounts requested for the current year with the actual or estimated amounts
			 contributed by the United States in previous fiscal years for the same sections
			 and titles.
					(c)Adjustments and
			 notificationIf the United Nations proposes an adjustment to its
			 regular assessed budget, the Secretary shall, at the time such adjustment is
			 presented to the Advisory Committee on Administrative and Budgetary Questions
			 (ACABQ), notify and consult with the appropriate congressional
			 committees.
				104.Report on
			 United Nations reform
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit to the
			 appropriate congressional committees a report on United Nations reform.
				(b)ContentsThe
			 report required under subsection (a) shall describe—
					(1)progress toward
			 the goal of shifting the funding for the regular budget of the United Nations
			 to a voluntary basis as identified in section 102, and a detailed description
			 of efforts and activities by United States diplomats and officials toward that
			 end;
					(2)progress toward
			 each of the policy goals identified in this title, and a detailed,
			 goal-specific description of efforts and activities by United States diplomats
			 and officials toward those ends;
					(3)the status of the
			 implementation of management reforms within the United Nations and its
			 specialized agencies;
					(4)the number of
			 outputs, reports, or other mandates generated by General Assembly resolutions
			 that have been eliminated;
					(5)the progress of
			 the General Assembly to modernize and streamline the committee structure and
			 its specific recommendations on oversight and committee outputs, consistent
			 with the March 2005 report of the Secretary-General entitled In Larger
			 Freedom: Towards Development, Security and Human Rights for All;
					(6)the status of the
			 review by the General Assembly of all mandates older than 5 years and how
			 resources have been redirected to new challenges, consistent with such March
			 2005 report of the Secretary-General;
					(7)the continued
			 utility and relevance of the Economic and Financial Committee and the Social,
			 Humanitarian, and Cultural Committee, in light of the duplicative agendas of
			 those committees and the Economic and Social Council; and
					(8)whether the United
			 Nations or any of its specialized agencies has contracted with any party
			 included on the List of Parties Excluded from Federal Procurement and
			 Nonprocurement Programs.
					IITransparency and
			 accountability for United States contributions to the United Nations
			201.FindingsCongress makes the following
			 findings:
				(1)As underscored by
			 continuing revelations of waste, fraud, and abuse, oversight and accountability
			 mechanisms within the United Nations system remain significantly deficient,
			 despite decades of reform attempts, including those initiated by
			 Secretaries-General of the United Nations.
				(2)Notwithstanding
			 the personal intentions of any Secretary-General of the United Nations to
			 promote institutional transparency and accountability within the United Nations
			 system, the Secretary-General lacks the power to impose far reaching management
			 reforms without the concurrence of the General Assembly.
				(3)Groupings of
			 Member States whose voting power in the General Assembly significantly outpaces
			 their proportional contributions to the United Nations system have repeatedly
			 and successfully defeated, delayed, and diluted various reform proposals that
			 would have enabled more detailed oversight and scrutiny of United Nations
			 system operations and expenditures.
				(4)To an unacceptable
			 degree, major donor states, including the United States, lack access to
			 reasonably detailed, reliable information that would allow them to determine
			 how their contributions have been spent by various United Nations system
			 entities, further contributing to the lack of accountability within the United
			 Nations system.
				202.DefinitionsIn this title:
				(1)Transparency
			 certificationThe term transparency certification
			 means an annual, written affirmation by the head or authorized designee of a
			 United Nations entity to the Comptroller General of the United States that the
			 entity will cooperate with the Comptroller General and the appropriate
			 congressional committees, including by providing the Comptroller General, and
			 the appropriate congressional committees, upon request, with full, complete,
			 and unfettered access to oversight information.
				(2)Oversight
			 informationThe term oversight information
			 includes—
					(A)internally and
			 externally commissioned audits, investigatory reports, program reviews,
			 performance reports, and evaluations;
					(B)financial
			 statements, records, and billing systems;
					(C)program budgets
			 and program budget implications, including revised estimates and reports
			 produced by or provided to the Secretary-General and the Secretary-General’s
			 agents on budget related matters;
					(D)operational plans,
			 budgets, and budgetary analyses for peacekeeping operations;
					(E)analyses and
			 reports regarding the scale of assessments;
					(F)databases and
			 other data systems containing financial or programmatic information;
					(G)documents or other
			 records alleging or involving improper use of resources, misconduct,
			 mismanagement, or other violations of rules and regulations applicable to a
			 United Nations entity; and
					(H)other
			 documentation relevant to the audit and investigative work of the Comptroller
			 General of the United States with respect to United States contributions to the
			 United Nations system.
					(3)Accountability
			 certificationThe term accountability certification
			 means an annual, written affirmation by the head or authorized designee of a
			 United Nations entity to the Comptroller General of the United States that the
			 entity—
					(A)provides the
			 public with full, complete, and unfettered access to all relevant documentation
			 relating to operations and activities, including budget and procurement
			 activities;
					(B)implements and
			 upholds policies and procedures to protect whistleblowers;
					(C)implements and
			 upholds policies and procedures to require the filing of individual annual
			 financial disclosure forms by each of its employees at the P–5 level and above
			 and to require that such forms be made available to the Office of Internal
			 Oversight Services, to Member States, and to the public;
					(D)has established an
			 effective ethics office;
					(E)has established a
			 fully independent, autonomous, and effective internal oversight body;
					(F)has adopted and
			 implemented, and is in full compliance with, International Public Sector
			 Accounting Standards; and
					(G)has established a
			 cap on its administrative overhead costs.
					203.Independent and
			 objective conduct of audits and investigations relating to United States
			 contributions to the United Nations system
				(a)PurposeThe
			 purpose of this section is to make possible the independent and objective
			 conduct of audits and investigations relating to United States contributions to
			 the United Nations system and the use of those contributions by United Nations
			 entities, in an effort to eliminate and deter waste, fraud, and abuse in the
			 use of those contributions, and thereby to contribute to the development of
			 greater transparency, accountability, and internal controls throughout the
			 United Nations system.
				(b)The comptroller
			 general
					(1)Duties
						(A)Audits and
			 investigationsThe Comptroller General of the United States shall
			 conduct, supervise, and coordinate audits and investigations of—
							(i)the
			 treatment, handling, expenditure, and use of United States contributions by and
			 to United Nations entities; and
							(ii)the
			 adequacy of accounting, oversight, and internal control mechanisms at United
			 Nations entities that receive United States contributions.
							(B)RecordkeepingThe
			 Comptroller General shall collect and maintain current records regarding
			 transparency certifications and accountability certifications by all United
			 Nations entities that receive United States contributions.
						(C)BriefingsThe
			 Comptroller General shall keep the appropriate congressional committees fully
			 and promptly informed of how United Nations entities are spending United States
			 contributions by means of reports, testimony, and briefings.
						(2)Referrals
						(A)Criminal law
			 violationsThe Comptroller General shall promptly report to the
			 United States Attorney General and to the appropriate congressional committees
			 when the Comptroller General has reasonable grounds to believe a United States
			 Federal criminal law has been violated by a United Nations entity or one of its
			 employees, contractors, or representatives.
						(B)MismanagementThe Comptroller General shall promptly
			 report, when appropriate, to the appropriate congressional committees, and to
			 the Secretary-General or to the head of the appropriate United Nations entity,
			 cases where the Comptroller General reasonably believes that mismanagement,
			 misfeasance, or malfeasance is likely to have taken place within a United
			 Nations entity and disciplinary proceedings are likely justified.
						(3)Cooperation by
			 United States Government entities
						(A)In
			 generalIn carrying out the duties, responsibilities, and
			 authorities of the Comptroller General under this section, the Comptroller
			 shall receive the cooperation of other Federal agencies.
						(B)Responses to
			 requestsUpon request of the Comptroller General for information
			 or assistance from any department, agency, or other entity of the Federal
			 Government, the head of such entity shall, insofar as is practicable and not in
			 contravention of any existing law, furnish such information or assistance to
			 the Comptroller General, or an authorized designee.
						(C)Reporting of
			 lack of cooperationWhenever information or assistance requested
			 by the Comptroller General is, in the judgment of the Comptroller General,
			 unreasonably refused or not provided, the Comptroller General shall report the
			 circumstances to the appropriate congressional committees without delay.
						(4)Confirmation of
			 transparency by United Nations entities
						(A)Prompt notice by
			 comptroller generalWhenever information or assistance requested
			 from a United Nations entity by the Comptroller General pursuant to a
			 transparency certification is, in the opinion of the Comptroller General,
			 unreasonably refused or not provided in a timely manner, the Comptroller
			 General shall notify the appropriate congressional committees, the head of that
			 particular United Nations entity, and the Secretary-General of the
			 circumstances in writing, without delay.
						(B)Notice of
			 complianceIf and when the information or assistance being sought
			 by the Comptroller General in connection with a notification pursuant to
			 subparagraph (A) is provided to the satisfaction of the Comptroller General,
			 the Comptroller General shall so notify in writing to the appropriate
			 congressional committees and the head of that particular United Nations
			 entity.
						(C)NoncomplianceIf
			 the information or assistance being sought by the Comptroller General in
			 connection with a notification pursuant to subparagraph (A) is not provided to
			 the satisfaction of the Comptroller General within 90 days of that
			 notification, then the United Nations entity that is the subject of the
			 notification shall be deemed to be noncompliant with its transparency
			 certification.
						(D)Restoration of
			 complianceAfter the situation has been resolved to the
			 satisfaction of the Comptroller General, the Comptroller General shall promptly
			 provide prompt, written notification of that fact and of the restoration of
			 compliance, along with a description of the basis for the Comptroller General’s
			 decision, to the appropriate congressional committees, the head of that United
			 Nations entity, the Secretary-General, and any office or agency of the Federal
			 Government that has provided that United Nations entity with any United States
			 contribution during the prior 2 years.
						(5)Confirmation of
			 accountability by United Nations entities
						(A)Prompt notice by
			 comptroller generalWhenever a United Nations entity that has
			 provided an accountability certification is, in the opinion of the Comptroller
			 General, not in full compliance with any or all of the provisions of that
			 certification, the Comptroller General shall notify the appropriate
			 congressional committees, the head of that particular United Nations entity,
			 and the Secretary-General of the circumstances in writing, without
			 delay.
						(B)Notice of
			 complianceIf and when the United Nations entity resumes full
			 compliance with its accountability certification following the provision of the
			 notification pursuant to subparagraph (A), the Comptroller General shall so
			 notify in writing the appropriate congressional committees and the head of that
			 United Nations entity.
						(C)NoncomplianceIf
			 the United Nations entity named in the notification in subparagraph (A) does
			 not resume full compliance with its accountability certification to the
			 satisfaction of the Comptroller General within 90 days of that notification,
			 then the United Nations entity that is the subject of the notification shall be
			 deemed to be noncompliant with its accountability certification, and the
			 Comptroller General shall provide prompt, written notification of that fact to
			 the appropriate congressional committees, the head of that United Nations
			 entity, the Secretary-General, and any office or agency of the Federal
			 Government that has provided that United Nations entity with any United States
			 contribution during the prior 2 years.
						(D)Restoration of
			 complianceAfter the situation has been resolved to the
			 satisfaction of the Comptroller General, the Comptroller General shall promptly
			 provide prompt, written notification of that fact and of the restoration of
			 compliance, along with a description of the basis for the Comptroller General’s
			 decision, to the appropriate congressional committees, the head of that United
			 Nations entity, the Secretary-General, and any office or agency of the Federal
			 Government that has provided that United Nations entity with any United States
			 contribution during the prior 2 years.
						(6)Reports
						(A)Audit and
			 investigation reportsPromptly upon completion, the Comptroller
			 General shall provide copies of each audit and investigation report completed
			 pursuant to paragraph (1) to the appropriate congressional committees, and, to
			 the extent permissible under United States law, the head of each United Nations
			 entity that is the subject of that particular report.
						(B)Semiannual
			 reportsNot later than 90 days after the date of the enactment of
			 this Act, and semiannually thereafter, the Comptroller General shall submit to
			 the appropriate congressional committees a report that includes a list of and
			 detailed description of the circumstances surrounding any notification of
			 noncompliance issued pursuant to paragraph (4)(C) or paragraph (5)(C) during
			 the covered timeframe, and whether and when the Comptroller General has
			 reversed such finding of noncompliance.
						(C)Prohibited
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
							(i)specifically
			 prohibited from disclosure by any other provision of law;
							(ii)specifically
			 required by executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
							(iii)a
			 part of an ongoing criminal investigation.
							(D)Privacy
			 protectionsThe Comptroller General shall exempt from public
			 disclosure information received from a United Nations entity or developed
			 during an audit or investigation that the Comptroller General believes—
							(i)constitutes a
			 trade secret or privileged and confidential personal financial
			 information;
							(ii)accuses a
			 particular person of a crime;
							(iii)would, if
			 publicly disclosed, constitute a clearly unwarranted invasion of personal
			 privacy; and
							(iv)would compromise
			 an ongoing law enforcement investigation or judicial trial in the United
			 States.
							(E)PublicationSubject
			 to the exceptions detailed in subparagraphs (C) and (D), the Comptroller
			 General shall promptly publish each report under this subsection on the Web
			 site of the Government Accountability Office.
						204.Transparency
			 for United States contributions
				(a)Funding
			 prerequisitesNotwithstanding any other provision of law, no
			 funds made available for use as a United States contribution to any United
			 Nations entity may be obligated or expended if—
					(1)the intended
			 United Nations entity recipient has not provided to the Comptroller General
			 within the preceding year a transparency certification;
					(2)the intended
			 United Nations entity recipient is noncompliant with its transparency
			 certification;
					(3)the intended
			 United Nations entity recipient has not provided to the Comptroller General
			 within the preceding year an accountability certification; or
					(4)the intended
			 United Nations entity is noncompliant with its accountability certification as
			 described in section 203(b)(5)(C).
					(b)Treatment of
			 funds withheld for noncomplianceAt the conclusion of each fiscal
			 year, any funds that had been appropriated for use as a United States
			 contribution to a United Nations entity during that fiscal year, but could not
			 be obligated or expended because of the restrictions of subsection (a), shall
			 be returned to the United States Treasury, and are not subject to reprogramming
			 for any other use. Any such funds returned to the Treasury shall not be
			 considered arrears to be repaid to any United Nations entity.
				(c)Presidential
			 waiverThe President may waive the limitations of this section
			 with respect to a particular United States contribution to a particular United
			 Nations entity within a single fiscal year if the President determines that
			 failure to do so would pose an extraordinary threat to the national security of
			 the United States and provides notification and explanation of that
			 determination to the appropriate congressional committees.
				205.Integrity for
			 United States contributions
				(a)Limitations
					(1)contributions to
			 international organizationsNo funds made available for use under
			 the heading Contributions to International Organizations may be
			 used for any purpose other than an assessed United States contribution to a
			 United Nations entity or other international organization.
					(2)International
			 organizations and programsNo funds made available for use under
			 the heading International Organizations and Programs may be used
			 for any purpose other than a voluntary United States contribution to a United
			 Nations entity or other international organization.
					(3)Contributions to
			 international peacekeeping activitiesNo funds made available for
			 use under the heading Contributions to International Peacekeeping
			 Activities may be used for any purpose other than a United States
			 contribution to United Nations peacekeeping activities, to the International
			 Criminal Tribunal for the former Yugoslavia, or to the International Criminal
			 Tribunal for Rwanda.
					(b)Treatment of
			 funds withheld for noncomplianceAt the conclusion of each fiscal
			 year, any funds that had been appropriated for use as a United States
			 contribution to a United Nations entity during that fiscal year, but could not
			 be obligated or expended because of the restrictions of subsection (a), shall
			 be returned to the United States Treasury, and are not subject to reprogramming
			 for any other use. Any such funds returned to the Treasury shall not be
			 considered arrears to be repaid to any United Nations entity.
				206.Refund of
			 monies owed by the United Nations to the United States
				(a)FindingsCongress
			 makes the following findings:
					(1)United States
			 taxpayer funds overpaid to United Nations entities and payable back to the
			 United States sometimes remain in the hands of the United Nations because the
			 United States has not requested the return of those funds.
					(2)Such funds have
			 been paid into, among other United Nations entities, the United Nations Tax
			 Equalization Fund (TEF), which was established under the provisions of United
			 Nations General Assembly Resolution 973 (1955), and which is used to reimburse
			 United Nations staff members subject to United States income taxes for the cost
			 of those taxes.
					(3)In recent years,
			 the TEF has taken in considerably more money than it has paid out, with the
			 United States apparently overpaying into the TEF by $52,200,000 in the
			 2008–2009 timeframe alone.
					(4)According to the
			 United Nations Financial Report and Audited Financial Statements released on
			 July 29, 2010, As of 31 December 2009, an amount of $179.0 million was
			 payable to the United States of America pending instructions as to its
			 disposition..
					(5)That balance was
			 allowed to accrue notwithstanding United Nations Financial Regulation 4.12,
			 which states that any such surpluses shall be credited against the
			 assessed contributions due from that Member State the following
			 year.
					(6)Allowing the
			 United Nations to regularly overcharge the United States and to retain those
			 overpayments, or to spend them on wholly unrelated activities, is a disservice
			 to United States taxpayers and a subversion of the congressional budget
			 process.
					(b)Statement of
			 policyIt is the policy of the United States—
					(1)to annually
			 instruct the United Nations to return to the United States any surplus assessed
			 contributions or other overpayments by the United States to any United Nations
			 entity; and
					(2)to use the voice
			 and vote of the United States to press the United Nations to reform its TEF
			 assessment procedures to reduce the repeated discrepancies between TEF income
			 and expenditures.
					(c)Certification
			 and withholdingFor each and every fiscal year beginning after
			 the effective date of this Act, until the Secretary submits to the appropriate
			 congressional committees a certification that the United Nations has returned
			 to the United States any surplus assessed contributions or other overpayments
			 by the United States to any United Nations entity, the Secretary shall withhold
			 from the regular budget of the United Nations an amount equal to the amount of
			 the funds that the United Nations has yet to return to the United
			 States.
				207.Annual reports
			 on United States contributions to the United Nations
				(a)Annual
			 reportNot later than 90 days after the date of the enactment of
			 this Act and annually thereafter, the Director of the Office of Management and
			 Budget shall submit to Congress a report listing all assessed and voluntary
			 contributions of the United States Government for the preceding fiscal year to
			 the United Nations and United Nations affiliated agencies and related
			 bodies.
				(b)ContentsEach
			 report required under subsection (a) shall set forth, for the fiscal year
			 covered by such report, the following:
					(1)The total amount
			 of all assessed and voluntary contributions of the United States Government to
			 the United Nations and United Nations affiliated agencies and related
			 bodies.
					(2)The approximate
			 percentage of United States Government contributions to each United Nations
			 affiliated agency or body in such fiscal year when compared with all
			 contributions to such agency or body from any source in such fiscal
			 year.
					(3)For each such
			 contribution—
						(A)the amount of such
			 contribution;
						(B)a description of
			 such contribution (including whether assessed or voluntary);
						(C)the department or
			 agency of the United States Government responsible for such
			 contribution;
						(D)the purpose of
			 such contribution; and
						(E)the United Nations
			 or United Nations affiliated agency or related body receiving such
			 contribution.
						IIIUnited States
			 policy at the United Nations
			301.Annual
			 publicationThe President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to ensure the United Nations publishes annually, including on a
			 publicly searchable internet Web site, a list of all United Nations subsidiary
			 bodies and their functions, budgets, staff, and contributions, both voluntary
			 and assessed, sorted by donor.
			302.Annual
			 financial disclosureThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to implement a system for the required filing of individual
			 annual financial disclosure forms by each employee of the United Nations and
			 its specialized agencies, programs, and funds at the P–5 level and above, which
			 shall be made available to the Office of Internal Oversight Services, to Member
			 States, and to the public.
			303.Policy with
			 respect to expansion of the United Nations Security CouncilIt is the policy of the United States to use
			 the voice, vote, and influence of the United States at the United Nations to
			 oppose any proposals on expansion of the Security Council if such expansion
			 would—
				(1)diminish the
			 influence of the United States on the Security Council; or
				(2)include veto
			 rights for any new members of the Security Council.
				304.Access to
			 reports and auditsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to ensure that Member States may, upon request, have access to
			 all reports and audits completed by the Board of External Auditors.
			305.Waiver of
			 immunityThe President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice, vote, and influence of the United States at the United Nations to
			 ensure that the Secretary-General exercises the right and duty of the
			 Secretary-General under section 20 of the Convention on the Privileges and
			 Immunities of the United Nations to waive the immunity of any United Nations
			 official in any case in which such immunity would impede the course of justice.
			 In exercising such waiver, the Secretary-General is urged to interpret the
			 interests of the United Nations as favoring the investigation or prosecution of
			 a United Nations official who is credibly under investigation for having
			 committed a serious criminal offense or who is credibly charged with a serious
			 criminal offense.
			306.Terrorism and
			 the United NationsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to work toward adoption by the General Assembly of—
				(1)a
			 definition of terrorism that—
					(A)builds upon the
			 recommendations of the December 2004 report of the High-Level Panel on Threats,
			 Challenges, and Change;
					(B)includes as an
			 essential component of such definition any action that is intended to cause
			 death or serious bodily harm to civilians with the purpose of intimidating a
			 population or compelling a government or an international organization to do,
			 or abstain from doing, any act; and
					(C)does not propose a
			 legal or moral equivalence between an action described in subparagraph (B) and
			 measures taken by a government or international organization in self-defense
			 against an action described in subparagraph (B); and
					(2)a
			 comprehensive convention on terrorism that includes the definition described in
			 paragraph (1).
				307.Report on
			 United Nations personnel
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit to the appropriate congressional
			 committees a report—
					(1)concerning the
			 progress of the General Assembly to modernize human resource practices,
			 consistent with the March 2005 report of the Secretary-General entitled
			 In Larger Freedom: Towards Development, Security and Human Rights for
			 All; and
					(2)containing the
			 information described in subsection (b).
					(b)ContentsThe
			 report shall include—
					(1)a
			 comprehensive evaluation of human resources reforms at the United Nations,
			 including an evaluation of—
						(A)tenure;
						(B)performance
			 reviews;
						(C)the promotion
			 system;
						(D)a merit-based
			 hiring system and enhanced regulations concerning termination of employment of
			 employees; and
						(E)the implementation
			 of a code of conduct and ethics training;
						(2)the implementation
			 of a system of procedures for filing complaints and protective measures for
			 workplace harassment, including sexual harassment;
					(3)policy
			 recommendations relating to the establishment of a rotation requirement for
			 nonadministrative positions;
					(4)policy
			 recommendations relating to the establishment of a prohibition preventing
			 personnel and officials assigned to the mission of a member state to the United
			 Nations from transferring to a position within the United Nations Secretariat
			 that is compensated at the P–5 level and above;
					(5)policy
			 recommendations relating to a reduction in travel allowances and attendant
			 oversight with respect to accommodations and airline flights; and
					(6)an evaluation of
			 the recommendations of the Secretary-General relating to greater flexibility
			 for the Secretary-General in staffing decisions to accommodate changing
			 priorities.
					308.United Nations
			 treaty bodiesThe United
			 States shall withhold from United States contributions to the regular assessed
			 budget of the United Nations for a biennial period amounts that are
			 proportional to the percentage of such budget that are expended with respect to
			 a United Nations human rights treaty monitoring body or committee that was
			 established by—
				(1)a
			 convention (without any protocols) or an international covenant (without any
			 protocols) to which the United States is not party; or
				(2)a
			 convention, with a subsequent protocol, if the United States is a party to
			 neither.
				309.Anti-Semitism
			 and the United NationsThe
			 President shall direct the United States permanent representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to make every effort to—
				(1)ensure the
			 issuance and implementation of a directive by the Secretary-General or the
			 Secretariat, as appropriate, that—
					(A)requires all
			 employees of the United Nations and its specialized agencies to officially and
			 publicly condemn anti-Semitic statements made at any session of the United
			 Nations or its specialized agencies, or at any other session sponsored by the
			 United Nations;
					(B)requires employees
			 of the United Nations and its specialized agencies, programs, and funds to be
			 subject to punitive action, including immediate dismissal, for making
			 anti-Semitic statements or references;
					(C)proposes specific
			 recommendations to the General Assembly for the establishment of mechanisms to
			 hold accountable employees and officials of the United Nations and its
			 specialized agencies, programs, and funds, or Member States, that make such
			 anti-Semitic statements or references in any forum of the United Nations or of
			 its specialized agencies;
					(D)continues to
			 develop and implements education awareness programs about the Holocaust and
			 anti-Semitism throughout the world, as part of an effort to combat intolerance
			 and hatred; and
					(E)requires the
			 Office of the United Nations High Commissioner for Human Rights (OHCHR) to
			 develop programming and other measures that address anti-Semitism;
					(2)secure the
			 adoption of a resolution by the General Assembly that establishes the
			 mechanisms described in paragraph (1)(C); and
				(3)continue working
			 toward further reduction of anti-Semitic language and anti-Israel resolutions
			 in the United Nations and its specialized agencies, programs, and funds.
				310.Regional group
			 inclusion of IsraelThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to expand the Western European and Others Group (WEOG) in the
			 United Nations in Geneva to include Israel as a permanent member with full
			 rights and privileges.
			311.United States
			 policy on tier 3 human rights violatorsThe President shall direct the United States
			 Permanent Representative to the United Nations to use the voice, vote, and
			 influence of the United States at the United Nations to ensure that no
			 representative of a country designated by the Department of State pursuant to
			 section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107)
			 as a Tier 3 country presides as Chair or President of any United Nations
			 Entity.
			IVStatus of
			 Palestinian entities at the United Nations
			401.FindingsCongress makes the following
			 findings:
				(1)In 1989, the
			 Palestine Liberation Organization (PLO) launched an effort to evade direct
			 negotiations for peace with the State of Israel by instead pursuing Palestinian
			 membership in international organizations, which could imply de facto
			 recognition of a Palestinian state by the United Nations.
				(2)The Executive
			 branch, with significant support from Members of Congress, successfully stopped
			 the PLO’s effort by credibly threatening, as noted in a May 1, 1989, statement
			 by then-Secretary of State James A. Baker, that the United States
			 [would] make no further contributions, voluntary or assessed, to any
			 international organization which makes any change in the P.L.O.’s present
			 status as an observer organization.
				(3)The United States
			 success in this case demonstrates that withholding contributions and placing
			 conditions on their payment can result in real reforms, stop counterproductive
			 developments, and advance United States interests at the United Nations.
				(4)The Palestinian
			 leadership has recently resumed its effort to evade direct negotiations for
			 peace with the State of Israel by seeking recognition of a Palestinian state
			 from foreign governments and in international forums.
				(5)Efforts to bypass negotiations and to
			 unilaterally declare a Palestinian state, or to appeal to the United Nations or
			 other international forums or to foreign governments for recognition of a
			 Palestinian state or membership or other upgraded status for the Palestinian
			 observer mission at those forums, would violate the underlying principles of
			 the Oslo Accords, the Road Map, and other relevant Middle East peace process
			 efforts.
				(6)On June 18, 2011,
			 the Senate passed Senate Resolution 185 (112th Congress), in which the
			 Senate—
					(A)reaffirms
			 its strong support for a negotiated solution to the Israeli-Palestinian
			 conflict resulting in two states, a democratic, Jewish state of Israel and a
			 viable, democratic Palestinian state, living side-by-side in peace, security,
			 and mutual recognition;
					(B)reiterates
			 its strong opposition to any attempt to establish or seek recognition of a
			 Palestinian state outside of an agreement negotiated between leaders in Israel
			 and the Palestinians;
					(C)supports
			 the Administration's opposition to a unilateral declaration of a Palestinian
			 state and to veto by the United States on February 18, 2011, of the most recent
			 United Nations Security Council resolution regarding a key issue of the
			 Israeli-Palestinian process; and
					(D)calls upon
			 the President to announce that the United States will veto any resolution on
			 Palestinian statehood that comes before the United Nations Security Council
			 which is not a result of agreements reached between the Government of Israel
			 and the Palestinians.
					(7)Ambassador Rosemary DiCarlo, United States
			 Deputy Permanent Representative to the United Nations, stated on July 26, 2011,
			 Let there be no doubt: symbolic actions to isolate Israel at the United
			 Nations in September will not create an independent Palestinian state. … The
			 United States will not support unilateral campaigns at the United Nations in
			 September or any other time..
				402.Statement of
			 policyIt is the policy of the
			 United States to oppose the recognition of a Palestinian state by any United
			 Nations entity, or any upgrade, including full membership or non-member-state
			 observer status, in the status of the Palestinian observer mission at the
			 United Nations, the Palestine Liberation Organization, the Palestinian
			 Authority, or any other Palestinian administrative organization or governing
			 entity, at any United Nations entity, prior to the achievement of a final peace
			 agreement negotiated between and agreed to by Israel and the
			 Palestinians.
			403.Implementation
				(a)In
			 generalThe President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice, vote, and influence of the United States at the United Nations to
			 advance the policy stated in section 402.
				(b)Withholding of
			 fundsThe Secretary shall
			 withhold United States contributions from any United Nations entity that
			 recognizes a Palestinian state or upgrades in any way, including full
			 membership or non-member-state observer status, the status of the Palestinian
			 observer mission at the United Nations, the Palestine Liberation Organization,
			 the Palestinian Authority, or any other Palestinian administrative organization
			 or governing entity, at that United Nations entity, prior to the achievement of
			 complete and final peace agreement negotiated between and agreed to by Israel
			 and the Palestinians. Funds appropriated for use as a United States
			 contribution to the United Nations but withheld from obligation and expenditure
			 pursuant to this section shall immediately revert to the United States Treasury
			 and shall not be considered arrears to be repaid to any United Nations
			 entity.
				VUnited Nations
			 Human Rights Council
			501.FindingsCongress makes the following
			 findings:
				(1)Since its
			 establishment in 2006, the United Nations Human Rights Council has failed to
			 meaningfully promote the protection of internationally recognized human rights,
			 and has proven to be even more problematic than the United Nations Human Rights
			 Commission that it was created to replace.
				(2)The United Nations
			 Human Rights Council suffers from fundamental and severe structural flaws
			 present since its establishment by the United Nations General Assembly, such as
			 the fact that it draws its members from the General Assembly without any
			 substantive membership criteria, with the perverse result that a number of the
			 world’s worst human rights abusers are members of the council.
				(3)The structure and
			 composition of the United Nations Human Rights Council have made it subject to
			 gross political manipulation, with the result that, during its almost five
			 years of operation, the Council has passed over 40 resolutions censuring the
			 democratic, Jewish State of Israel, as compared to only a handful censuring the
			 dictatorships in Burma and North Korea, just one addressing the severe, ongoing
			 human rights abuses in Libya, Iran, Syria, and Belarus, and none addressing the
			 severe, ongoing human rights abuses in China, Cuba, Russia, Zimbabwe,
			 Venezuela, and elsewhere.
				(4)The United Nations
			 Human Rights Council’s agenda contains a permanent item for criticism of the
			 democratic, Jewish State of Israel, but no permanent items criticizing any
			 other state.
				(5)The United Nations
			 Human Rights Council has established, or preserved the existence of, a number
			 of Special Procedures mechanisms to address country-specific
			 situations or thematic issues. These mechanisms include a number of
			 special rapporteurs whose expenses and staff support are paid
			 for by contributions to the United Nations.
				(6)The United Nations
			 Human Rights Council has also established an Advisory Committee
			 whose expenses and staff support are paid for by contributions to the United
			 Nations.
				(7)The ongoing
			 five-year review of the United Nations Human Rights Council concluded on June
			 17, 2011, and failed make any significant reforms to its fundamental and severe
			 structural flaws, including its absence of substantive membership criteria, or
			 to remove the permanent agenda item on Israel.
				(8)On June 17, 2011,
			 John F. Sammis, United States Deputy Representative to the Economic and Social
			 Council, stated, The Geneva process [of the five-year review] failed to
			 yield even minimally positive results, forcing us to dissociate from the
			 outcome. … the final resolution [for the five-year review] also fails to
			 address the core problems that still plague the Human Rights Council. … The
			 United States has therefore voted no on the resolution. … the
			 Council’s effectiveness and legitimacy will always be compromised so long as
			 one country in all the world is unfairly and uniquely singled out while others,
			 including chronic human rights abusers, escape scrutiny. … The resolution
			 before us today does nothing to address the Council’s failures nor move it any
			 closer to the founding values of the UN Charter and the Universal Declaration
			 of Human Rights..
				(9)United States
			 membership in the Human Rights Council has not led to reform of its fundamental
			 flaw or diminished the Council’s virulently anti-Israel behavior. The Council
			 has passed 14 resolutions criticizing Israel since the United States joined in
			 2009.
				502.United Nations
			 Human Rights Council membership and funding
				(a)In
			 generalFor each fiscal year beginning after the effective date
			 of this Act, until the Secretary submits to Congress a certification that the
			 requirements described in subsection (b) have been satisfied—
					(1)the Secretary
			 shall withhold from a United States contribution each fiscal year to a regular
			 budget of the United Nations an amount that is equal to the percentage of such
			 contribution that the Secretary determines would be allocated by the United
			 Nations to support the United Nations Human Rights Council;
					(2)the Secretary
			 shall not make a voluntary contribution to the United Nations Human Rights
			 Council; and
					(3)the United States
			 shall not run for a seat on the United Nations Human Rights Council.
					(b)CertificationThe
			 annual certification referred to in subsection (a) is a certification made by
			 the Secretary to Congress that—
					(1)the United Nations
			 Human Rights Council’s mandate from the United Nations General Assembly
			 explicitly and effectively prohibits candidacy for Human Rights Council
			 membership of a United Nations Member State—
						(A)subject to
			 sanctions by the Security Council; and
						(B)under a Security
			 Council-mandated investigation for human rights abuses;
						(2)the United Nations
			 Human Rights Council does not include a United Nations Member State—
						(A)subject to
			 sanctions by the Security Council;
						(B)under a Security
			 Council-mandated investigation for human rights abuses;
						(C)that the Secretary
			 has determined, for purposes of section 6(j) of the Export Administration Act
			 of 1979 (as continued in effect pursuant to the International Emergency
			 Economic Powers Act; 50 U.S.C. 1701 et seq.), section 40 of the Arms Export
			 Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2371), or other provision of law, is a government that has
			 repeatedly provided support for acts of international terrorism;
						(D)designated by the
			 Department of State pursuant to section 110 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7107) as a Tier 3 country; or
						(E)that the President
			 has designated as a country of particular concern for religious freedom under
			 section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)); and
						(3)the United Nations
			 Human Rights Council’s agenda or programme of work does not include a permanent
			 item with regard to the State of Israel.
					(c)Special
			 ProceduresThe Secretary shall withhold from a United States
			 contribution each year to a regular budget of the United Nations an amount that
			 is equal to the percentage of such contribution that the Secretary determines
			 would be allocated by the United Nations to support the United Nations
			 Special Rapporteur on the situation of human rights in Palestinian
			 territories occupied since 1967, and any other United Nations Human
			 Rights Council Special Procedures used to display bias against
			 the United States or the State of Israel or to provide support for the
			 government of any United Nations Member State—
					(1)subject to
			 sanctions by the Security Council;
					(2)under a Security
			 Council-mandated investigation for human rights abuses;
					(3)that the Secretary
			 has determined, for purposes of section 6(j) of the Export Administration Act
			 of 1979 (as continued in effect pursuant to the International Emergency
			 Economic Powers Act), section 40 of the Arms Export Control Act, section 620A
			 of the Foreign Assistance Act of 1961, or other provision of law, is a
			 government that has repeatedly provided support for acts of international
			 terrorism;
					(4)designated by the
			 Department of State pursuant to section 110 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7107) as a Tier 3 country; and
					(5)that the President
			 has designated as a country of particular concern for religious freedom under
			 section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)).
					(d)Reversion of
			 fundsFunds appropriated for use as a United States contribution
			 to the United Nations but withheld from obligation and expenditure pursuant to
			 this section shall immediately revert to the United States Treasury and shall
			 not be considered arrears to be repaid to any United Nations entity.
				VIGoldstone
			 report
			601.FindingsCongress makes the following
			 findings:
				(1)On January 12, 2009, the United Nations
			 Human Rights Council passed Resolution S–91, authorizing a fact-finding
			 mission regarding the conduct of the Government of Israel during
			 Operation Cast Lead between December 27, 2008, and January 18, 2009.
				(2)The resolution
			 prejudged the outcome of the fact-finding mission by mandating
			 that it investigate violations of international humanitarian law by the
			 occupying power, Israel, against the Palestinian people.
				(3)On September 15,
			 2009, the United Nations Fact Finding Mission on the Gaza
			 Conflict released its report, now known as the Goldstone
			 report, named for its chair, South African Richard Goldstone.
				(4)The report made
			 numerous unsubstantiated assertions against Israel, in particular accusing the
			 Government of Israel of committing war crimes by deliberately targeting
			 civilians during its operations in Gaza.
				(5)The report
			 downplayed the overwhelming evidence that Hamas deliberately used Palestinian
			 civilians and civilian institutions as human shields against Israel and
			 deliberately targeted Israeli civilians with rocket fire for over eight years
			 prior to the operation.
				(6)The United Nations
			 Human Rights Council voted to welcome the report, to endorse its
			 recommendations, and to condemn Israel without mentioning Hamas.
				(7)As a result of the
			 report, the United Nations General Assembly has passed two resolutions
			 endorsing the report's findings, the United Nations Secretary-General has been
			 requested to submit several reports on implementation of its recommendations,
			 and the Human Rights Council is scheduled to follow up on implementation of the
			 report during future sessions.
				(8)The findings of
			 the Goldstone report and the subsequent and continued United Nations member
			 state actions following up on those findings have caused and continue to cause
			 extensive harm to Israel's standing in the world and could potentially create
			 legal problems for Israel and its leaders.
				(9)On April 2, 2011,
			 Justice Richard Goldstone publicly retracted the central claims of the report
			 he authored.
				(10)On April 14,
			 2011, the Senate passed by unanimous consent Senate Resolution 138 (112th
			 Congress), which stated that the Senate—
					(A)calls on
			 the United Nations Human Rights Council members to reflect the author's
			 repudiation of the Goldstone report's central findings, rescind the report, and
			 reconsider further Council actions with respect to the report's
			 findings;
					(B)urges
			 United Nations Secretary-General Ban Ki Moon to work with United Nations member
			 states to reform the United Nations Human Rights Council so that it no longer
			 unfairly, disproportionately, and falsely criticizes Israel on a regular
			 basis;
					(C)requests
			 Secretary-General Ban Ki Moon to do all in his power to redress the damage to
			 Israel's reputation caused by the Goldstone report;
					(D)asks the
			 Secretary-General to do all he can to urge member states to prevent any further
			 United Nations action on the report's findings; and
					(E)urges the
			 United States to take a leadership role in getting the United Nations and its
			 bodies to prevent any further action on the report's findings and limit the
			 damage that this libelous report has caused to our close ally Israel and to the
			 reputation of the United Nations.
					(11)Efforts to
			 delegitimize the democratic State of Israel and deny it the right to defend its
			 citizens and its existence can be used to delegitimize other democracies and
			 deny them the same right.
				602.Statement of
			 policyIt is the policy of the
			 United States to—
				(1)consider the
			 Goldstone Report irredeemably biased and unworthy of further consideration or
			 legitimacy;
				(2)strongly and
			 unequivocally oppose any consideration, legitimization, or endorsement of the
			 Goldstone Report, or any other measures stemming from this report, in
			 multilateral fora;
				(3)lead a high-level
			 diplomatic campaign in support of the revocation and repudiation, by the United
			 Nations General Assembly, of the Goldstone Report and any United Nations
			 resolutions stemming from the report, including—
					(A)United Nations
			 General Assembly resolutions A/RES/64/10 and A/RES/64/254; and
					(B)United Nations
			 Human Rights Council resolutions A–HRC–S–12–1, A/HRC/13/L.30, and
			 A/HRC/16/L.31; and
					(4)lead a high-level
			 diplomatic effort to encourage other responsible countries not to endorse,
			 support, or legitimize the Goldstone Report or any other measures stemming from
			 the report.
				603.Withholding of
			 funds; refund of United States taxpayer dollars
				(a)Withholding of
			 FundsThe Secretary shall withhold from the United States
			 contribution to the regular budget of the United Nations an amount that is
			 equal to the percentage of such contribution that the Secretary determines
			 would be or has been expended by the United Nations for any part of the
			 Goldstone Report or its preparatory or follow-on activities.
				(b)Refund of United
			 States Taxpayer DollarsFunds appropriated for use as a United
			 States contribution to the regular budget of the United Nations but withheld
			 from obligation and expenditure pursuant to subsection (a) shall immediately
			 revert to the United States Treasury and shall not be considered arrears to be
			 repaid to any United Nations entity.
				VIIDurban
			 process
			701.FindingsCongress makes the following
			 findings:
				(1)The United States
			 is opposed to racism, racial discrimination, xenophobia, and related
			 intolerance, and has long been a party to the Convention on the Elimination of
			 Racial Discrimination.
				(2)Expensive and
			 politically skewed international conferences can deserve and undermine the
			 worthy goals that they are ostensibly convened to support.
				(3)The goals of the
			 2001 United Nations World Conference Against Racism—held in Durban, South
			 Africa, and commonly referred to as Durban I—were undermined by
			 hateful, anti-Jewish rhetoric, and anti-Israel political agendas, prompting
			 both Israel and the United States to withdraw their delegations from the
			 Conference.
				(4)The official
			 government declaration adopted by Durban I, the Durban Declaration and
			 Program of Action, focused on the plight of the Palestinian
			 people under foreign occupation, and thereby singled out one regional
			 conflict for discussion and implicitly launched a false accusation against
			 Israel of intolerance towards the Palestinians.
				(5)On September 3,
			 2001, Secretary of State Colin Powell explained the withdrawal of the United
			 States delegation from Durban I by stating that you do not combat racism
			 by conferences that produce declarations containing hateful language, some of
			 which is a throwback to the days of Zionism equals racism; or
			 supports the idea that we have made too much of the Holocaust; or suggests that
			 apartheid exists in Israel; or that singles out only one country in the
			 world—Israel—for censure and abuse.
				(6)The late United
			 States Representative Tom Lantos, who participated as a member of the United
			 States delegation to the Durban Conference, supported that delegation’s
			 withdrawal and wrote in 2002 that the conference provided the world with
			 a glimpse into the abyss of international hate, discrimination and, indeed,
			 racism.
				(7)On December 19,
			 2006, the United Nations General Assembly approved a resolution initiating
			 preparations for a Durban Review Conference (commonly referred to as
			 Durban II), which was held between April 20 and 24, 2009, in
			 Geneva, Switzerland.
				(8)The chair of the
			 preparatory committee for Durban II was Libya, and the co-chairs included Iran
			 and Cuba.
				(9)Throughout the
			 preparatory process for Durban II, member states of the Organization of the
			 Islamic Conference urged that the conference again focus criticism on Israel
			 and single out the Israeli-Palestinian conflict for discussion, and also urged
			 that the conference advocate global speech codes that would impose restrictions
			 contrary to fundamental freedoms recognized in the provisions of the Universal
			 Declaration of Human Rights.
				(10)In testimony
			 before the House of Representatives on April 2, 2008, then-Assistant Secretary
			 of State for International Organizations Kirsten Silverier stated that the
			 United States had decided against participating in preparatory activities for
			 Durban II because [there is] absolutely no case to be made for
			 participating in something that is going to be a repeat of Durban I. We don't
			 have any confidence that this will be any better than Durban I.
				(11)During February
			 2009, the United States actively participated in intergovernmental
			 consultations on Durban II’s draft outcome document and engaged
			 in high-level diplomatic efforts to dramatically reverse the path of Durban II
			 by directing it towards meaningful efforts to combat intolerance and bigotry
			 and directing it away from efforts to undermine the cause of fighting
			 discrimination through singling out Israel for implicit criticism and calling
			 for restrictions on fundamental freedoms.
				(12)On February 27,
			 2009, a Department of State spokesman stated that, despite United States
			 efforts to redirect the path of Durban II, the document being negotiated
			 has gone from bad to worse, and the current text of the draft outcome document
			 is not salvageable. … A conference based on this text would be a missed
			 opportunity to speak clearly about the persistent problem of racism and
			 therefore, the United States would not participate in further consultations and
			 negotiations regarding the draft outcome document, and would not
			 participate in Durban II itself unless the draft outcome
			 document was radically shortened and revised to eliminate objectionable
			 material.
				(13)On April 17,
			 2009, the third and final session of the preparatory committee for Durban II
			 proposed a final draft outcome document that contained a number
			 of provisions advocating restrictions on freedom of expression, and that also
			 implicitly singled out and criticized Israel for racism by reaffirming, in its
			 very first paragraph, the 2001 Durban Declaration and Programme of
			 Action.
				(14)On April 19,
			 2009, President Barack Obama stated at a press conference, I would love
			 to be involved in a useful conference that addressed continuing issues of
			 racism and discrimination around the globe … we expressed in the run-up to this
			 conference our concerns that if you incorporated—if you adopted all the
			 language from 2001, that’s just not something we could sign up for … our
			 participation would have involved putting our imprimatur on something that we
			 just don’t believe … Hopefully … we can partner with other countries on to
			 actually reduce discrimination around the globe. But this wasn’t an opportunity
			 to do it..
				(15)Canada, Israel,
			 Italy, Germany, the Netherlands, Poland, Australia, and New Zealand also did
			 not participate in Durban II, and the Czech Republic walked out of the
			 Conference during its proceedings, never to return.
				(16)Libya was the
			 chair of the Main Committee of Durban II, and vice presidents of Durban II
			 included Libya, Iran, and Cuba.
				(17)On April 21,
			 2009, governments participating in Durban II adopted by consensus an
			 outcome document that contained a number of provisions
			 advocating restrictions on freedom of expression, and that also implicitly
			 singled out and criticized Israel for racism by reaffirming, in its very first
			 paragraph, the 2001 Durban Declaration and Program of Action.
				(18)On December 18,
			 2009, the United Nations General Assembly approved Resolution A/RES/64/148,
			 which urged the full and effective implementation of the Durban
			 Declaration and Programme of Action and called for a one-day
			 plenary event to commemorate the ten-year anniversary [of Durban I] during the
			 high-level segment of the General Assembly to be devoted to racism, racial
			 discrimination, xenophobia, and related intolerance during its sixty-fifth
			 session, in 2011. The United States, joined by 12 other nations, voted
			 against this resolution.
				(19)On December 24,
			 2010, the United Nations General Assembly adopted Resolution A/RES/65/240,
			 authorizing the holding of a one-day high-level meeting of the General
			 Assembly to commemorate the tenth anniversary of the adoption of the Durban
			 Declaration and Programme of Action, at the level of Heads of State and
			 Government, on the second day of the general debate of the sixty-sixth
			 session in September of 2011. The resolution also states that the
			 meeting (commonly referred to as Durban III) will adopt a
			 political declaration aimed at mobilizing political will at the
			 national, regional, and international levels for the full and effective
			 implementation of the Durban Declaration and Programme of Action and its
			 follow-up processes. The resolution also requests that the United
			 Nations Secretary-General establish a programme of outreach, with the
			 involvement of Member States and United Nations funds and programmes as well as
			 civil society, including non-governmental organizations, to appropriately
			 commemorate the tenth anniversary of the adoption of the Durban Declaration and
			 Programme of Action. The resolution also requests that the
			 Office of the United Nations High Commissioner for Human Rights and the
			 Department of Public Information of the Secretariat … launch a public
			 information campaign for the commemoration of the tenth anniversary of the
			 adoption of the Durban Declaration and Programme of Action. The United
			 States, joined by 21 other nations, voted against this resolution.
				(20)The Government of
			 Canada has announced that it will not participate in the Durban III meeting.
			 Canada Minister of Citizenship, Immigration, and Multiculturalism Jason Kenney
			 stated, Our government has lost faith in the entire tainted Durban
			 process. Canada will not participate in this charade any longer. We will not
			 lend our country’s good name to a commemoration of what has widely been
			 characterized as a hatefest. … Canada is clearly committed to the fight against
			 racism, but the Durban process commemorates an agenda that actually promotes
			 racism rather than combats it..
				(21)The Government of
			 Israel has announced that it will not participate in the Durban III meeting,
			 stating, Israel is part of the international struggle against racism.
			 The Jewish people was itself a victim of racism throughout history. Israel
			 regrets that a resolution on an important subject—elimination of racism—has
			 been diverted and politicized by the automatic majority at the UN, by linking
			 it to the Durban Declaration and Programme of Action (2001) that many states
			 would prefer to forget. The Durban Conference of 2001, with its antisemitic
			 undertones and displays of hatred for Israel and the Jewish World, left us with
			 scars that will not heal quickly. … Under the present circumstances, as long as
			 the [Durban III] meeting is defined as part of the infamous Durban
			 process, Israel will not participate … ..
				(22)On June 2, 2011,
			 the United States publicly announced that it would not participate in the
			 Durban III meeting. A Department of State deputy spokesman stated,
			 Durban process includes displays of intolerance and anti-Semitism, and
			 we don't want to see that commemorated. In our conversations about this
			 commemoration, we've not seen the kind of progress that we think is indicative.
			 We remain unconvinced that the conference is moving in a new
			 direction..
				(23)The Governments
			 of the Czech Republic, the Netherlands, and Italy have announced that they will
			 not participate in the Durban III meeting.
				(24)The Durban I and
			 Durban II Conferences, and the preparatory and follow-on activities for both,
			 have made little or no demonstrable contribution to combating racism, racial
			 discrimination, xenophobia, and related intolerance.
				(25)The United States
			 is the largest contributor to the United Nations system, and is assessed for a
			 full 22 percent of the United Nations regular budget, which is funded by
			 assessed contributions from Member States.
				(26)Funding for
			 Durban I, Durban II, and their preparatory and follow-on activities through the
			 United Nations regular budget has resulted in United States taxpayer dollars
			 being used for those purposes.
				(27)Congress, through
			 its adoption of the Consolidated Appropriations Act, 2008 (Public Law 110–161)
			 withheld from the United States assessed contribution for fiscal year 2008 to
			 the United Nations regular budget an amount equivalent to the United States
			 share of the United Nations Human Rights Council budget, including its share of
			 the Council-administered preparatory process for Durban II.
				702.Sense of
			 Congress; statement of policy
				(a)Sense of
			 congressIt is the sense of Congress that—
					(1)the Durban I and
			 Durban II conferences, and their preparatory and follow-on activities, were
			 subverted by members of the Organization of the Islamic Conference and
			 irredeemably distorted into a forum for anti-Israel, anti-Semitic, and
			 anti-freedom activity;
					(2)by walking out of
			 the Durban I conference, not participating in the Durban II conference, and
			 announcing that it would not participate in the Durban III meeting, the United
			 States Government upheld and reaffirmed the fundamental commitment of the
			 United States to combating racism, racial discrimination, xenophobia, and
			 related intolerance;
					(3)the Governments of
			 Canada, Israel, Italy, Germany, the Netherlands, Poland, Australia, New
			 Zealand, and the Czech Republic should be commended for their decision to not
			 participate or cease participation in the Durban II conference;
					(4)the Governments of
			 Canada, Israel, the Czech Republic, the Netherlands, Italy, and any other
			 government that decides not to participate in the Durban III meeting, should be
			 commended for that decision; and
					(5)the United States
			 Government should expeditiously and unequivocally announce that it will not
			 participate in, support, or legitimize any part of the Durban process.
					(b)Statement of
			 policyIt shall be the policy of the United States to—
					(1)lead a high-level
			 diplomatic effort to encourage other responsible countries—
						(A)not to participate
			 in, support, legitimize, or fund any portion of the Durban III meeting, its
			 preparatory or follow-on activities, or any other part of the Durban process;
			 and
						(B)to withhold from
			 their respective contributions to the regularly assessed biennial budget of the
			 United Nations an amount that is equal to the percentage of such respective
			 contributions that they determine would be or has been allocated by the United
			 Nations for any part of the Durban III meeting or its preparatory or follow-on
			 activities, or for any other part of the Durban process; and
						(2)lead a high-level
			 diplomatic effort to explore credible, alternative forums for combating racism,
			 racial discrimination, xenophobia, and related intolerance.
					703.Non-participation
			 in the Durban processNone of
			 the funds made available in any provision of law may be used for United States
			 participation in the Durban III meeting, its preparatory or follow-on
			 activities, or any further part of the Durban process.
			704.Withholding of
			 funds; refund of United States taxpayer dollars
				(a)Withholding of
			 funds for the Durban processThe Secretary shall withhold from
			 the United States contribution to the regular budget of the United Nations an
			 amount that is equal to the percentage of such contribution that the Secretary
			 determines would be or has been expended by the United Nations for any part of
			 the Durban I or Durban II conferences, the Durban III meeting, their
			 preparatory or follow-on activities, or any other part of the Durban process,
			 including—
					(1)the public
			 information campaign for the commemoration of the tenth anniversary of the
			 adoption of the Durban Declaration and Programme of Action requested by
			 United Nations General Assembly Resolution ARES/65/240;
					(2)the
			 Intergovernmental Working Group on the Effective Implementation of the Durban
			 Declaration and Programme of Action;
					(3)the group
			 of independent eminent experts on the implementation of the Durban Declaration
			 and Programme of Action; and
					(4)the Ad Hoc
			 Committee on the Elaboration of Complementary Standards.
					(b)Withholding of
			 funds for other biased and compromised activitiesUntil the
			 Secretary submits to the appropriate congressional committees a certification,
			 on a case-by-case basis, that the requirements described in subsection (d) have
			 been satisfied, the United States shall withhold from the United States
			 contribution to the regular budget of the United Nations an amount that is
			 equal to the percentage of such contribution that the Secretary determines has
			 been allocated by the United Nations for any conference, meeting, or other
			 multilateral forum, or the preparatory or follow-on activities of any
			 conference, meeting, or other multilateral forum, that is organized under the
			 aegis or jurisdiction of the United Nations or of any United Nations
			 entity.
				(c)Refund of United
			 States taxpayer dollars
					(1)Contributions to
			 regular budget of united nationsFunds appropriated for use as a
			 United States contribution to the regular budget of the United Nations but
			 withheld from obligation and expenditure pursuant to subsection (a) shall
			 immediately revert to the United States Treasury and shall not be considered
			 arrears to be repaid to any United Nations entity.
					(2)Contributions to
			 biennial budget of united nationsFunds appropriated for use as a
			 United States contribution to the regularly assessed biennial budget of the
			 United Nations but withheld from obligation and expenditure pursuant to
			 subsection (b) may be obligated and expended for that purpose upon the
			 certification described in subsection (d). Such funds shall revert to the
			 United States Treasury if no such certification is made by the date that is one
			 year after such appropriation, and shall not be considered arrears to be repaid
			 to any United Nations entity.
					(d)CertificationThe
			 certification referred to in subsection (b) is a certification made by the
			 Secretary to the appropriate congressional committees concerning the
			 following:
					(1)The specified
			 conference, meeting, or other multilateral forum did not reaffirm, call for the
			 implementation of, or otherwise support the Durban Declaration and Programme of
			 Action (2001) or the outcome document of the Durban II conference (2009) or the
			 Durban III meeting (2011).
					(2)The specified
			 conference or forum was not used to single out the United States or the State
			 of Israel for unfair or unbalanced criticism.
					(3)The specified
			 conference or forum was not used to propagate racism, racial discrimination,
			 anti-Semitism, denial of the Holocaust, incitement to violence or genocide,
			 xenophobia, or related intolerance.
					(4)The specified
			 conference or forum was not used to advocate for restrictions on the freedoms
			 of speech, expression, religion, the press, assembly, or petition, or for
			 restrictions on other fundamental human rights and freedoms.
					(5)The leadership of
			 the specified conference or forum does not include a Member State, or a
			 representative from a Member State—
						(A)subject to
			 sanctions by the Security Council;
						(B)under a Security
			 Council-mandated investigation for human rights abuses; or
						(C)the government of
			 which the Secretary has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
						VIIIUnited Nations
			 Relief and Works Agency for Palestine Refugees in the Middle East
			801.FindingsCongress makes the following
			 findings:
				(1)United Nations
			 General Assembly Resolution 302 (1949) created the United Nations Relief and
			 Works Agency for Palestine Refugees in the Near East (UNRWA) with the
			 temporary, strictly humanitarian mandate to carry out … direct relief
			 and works programmes for Palestinian refugees.
				(2)UNRWA has
			 acknowledged that it is the only UN agency that reports directly to the
			 UN General Assembly, and whose beneficiary population stems from one
			 nation-group, and is responsible solely for Palestinian refugees, while
			 the United Nations High Commissioner for Refugees (UNHCR) is responsible for
			 other refugees across the world.
				(3)UNHCR’s definition
			 of a refugee is, in accordance with the 1951 Convention Relating to the Status
			 of Refugees, any person who owing to a well-founded fear of being
			 persecuted for reasons of race, religion, nationality, membership of a
			 particular social group, or political opinion, is outside the country of his
			 nationality, and is unable to or, owing to such fear, is unwilling to avail
			 himself of the protection of that country.
				(4)UNRWA’s much
			 broader definition of a Palestine refugee is any person, and his
			 descendants, whose normal place of residence was [the former British
			 Mandate of] Palestine during the period 1 June 1946 to 15 May 1948 and who lost
			 both home and means of livelihood as a result of the 1948
			 conflict..
				(5)UNRWA’s overly
			 inclusive definition of a Palestine refugee has resulted in an
			 increase in UNRWA’s reported number of Palestine refugees from
			 under 1,000,000 in 1950 to over 4,500,000 in 2011, encompassing multiple
			 generations of descendants of the original Palestinian refugees.
				(6)Hundreds of
			 thousands of Palestine refugees are citizens of recognized
			 states.
				(7)UNRWA, unlike
			 UNHCR, does not offer refugees the option of resettlement and reintegration
			 into their country of refuge or a third country. Efforts by UN officials in the
			 1950s to offer resettlement and reintegration as an option for Palestinian
			 refugees were dropped under fierce opposition from Arab governments, and have
			 not been taken up since.
				(8)Through its overly
			 inclusive definition of a Palestine refugee and its refusal to
			 offer refugees the option of resettlement and reintegration, UNRWA contributes
			 to the perpetuation of the suffering of Palestinian refugees, who have been
			 exploited by Arab governments and Palestinian militant groups for over six
			 decades as a political tool with which to assail Israel.
				(9)Almost all of
			 UNRWA’s almost 30,000 staff are Palestinian refugees themselves, presenting a
			 clear conflict of interest.
				(10)UNRWA’s total
			 annual budget, including its core programs, emergency activities and special
			 projects, exceeds $1,000,000,000.
				(11)The United States
			 has long been the largest single contributing country to UNRWA.
				(12)From 1950 to
			 2010, the United States has contributed almost $3,900,000,000 to UNRWA,
			 including an average of over $210,000,000 per year between fiscal years 2007
			 and 2010.
				(13)Section 301(c) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2221(c)) provides, No
			 contributions by the United States shall be made to the United Nations Relief
			 and Works Agency for Palestine Refugees in the Near East except on the
			 condition that the United Nations Relief and Works Agency take all possible
			 measures to assure that no part of the United States contribution shall be used
			 to furnish assistance to any refugee who is receiving military training as a
			 member of the so-called Palestine Liberation Army or any other guerrilla type
			 organization or who has engaged in any act of terrorism..
				(14)In contravention
			 of United States law, UNRWA does not ask its personnel or aid recipients if
			 they are members of foreign terrorist organizations.
				(15)Even though the
			 United States remains the largest single contributing country to UNRWA, UNRWA
			 does not screen its prospective or present staff and aid recipients through
			 United States watch lists, including that of the Department of the Treasury’s
			 Office of Foreign Assets Control, and refused a United States request to do so
			 in 2005.
				(16)UNRWA claims that
			 it has fulfilled its obligations under section 301(c) of the Foreign Assistance
			 Act of 1961 by screening personnel through the United Nations Consolidated List
			 pursuant to United Nations Security Council Resolution 1267, but the names on
			 that list are largely members of al-Qaeda and the Taliban, not of Palestinian
			 foreign terrorist organizations such as Hamas, Fatah’s al-Aqsa Martyrs’
			 Brigades, or Palestinian Islamic Jihad.
				(17)Former UNRWA
			 commissioner-general Peter Hansen stated in 2004, I am sure that there
			 are Hamas members on the UNRWA payroll and I don’t see that as a
			 crime..
				(18)A number of UNRWA
			 personnel have been discovered to be affiliated with foreign terrorist
			 organizations, including the following people:
					(A)Issa Batran (now
			 deceased), a commander of Hamas’s al-Aqsa Martyrs’ Brigades and senior
			 rocket-maker who taught at an UNRWA school in Gaza;
					(B)Humam Khalil Abu
			 Mulal al-Balawi (now deceased), who reportedly carried out a homicide bombing
			 that killed 7 Americans and one Jordanian at Forward Operating Base Chapman in
			 Afghanistan on December 30, 2009, reportedly worked as a physician at an UNRWA
			 clinic in Amman, Jordan, and had longstanding ties to violent Islamist
			 extremism;
					(C)Said Siam (now
			 deceased), a longtime Hamas official who eventually served as Hamas’s Interior
			 Minister in Gaza, and who taught at an UNRWA school in Gaza;
					(D)Awad al-Qiq (now
			 deceased), a rocket-builder for Palestinian Islamic Jihad who served as
			 headmaster of an UNRWA school in Gaza;
					(E)Nahd Atallah, an
			 UNRWA staff member in Gaza, who was arrested, convicted, and sentenced to 15
			 years’ imprisonment by a military court in Israel for using his UN travel
			 document to bypass Israeli checkpoints in Gaza in order to transport armed
			 Palestinian militants; and
					(F)an UNRWA teacher
			 who reportedly praised homicide bombers and permitted Hamas leader Ahmed Yassin
			 (now deceased) to speak to an assembly of students at an UNRWA school. UNRWA
			 did not terminate the teacher’s employment, instead only giving him a letter of
			 censure.
					(19)UNRWA staff
			 unions, including the teachers’ union, are frequently controlled by members
			 affiliated with Hamas.
				(20)UNRWA refugee
			 camps in Lebanon have frequently been controlled by foreign terrorist
			 organizations and used for numerous unacceptable activities.
				(21)Former UNRWA
			 general counsel James Lindsay noted in a 2009 report that—
					(A)UNRWA …
			 obviously does not take all possible measures in
			 practice to assure that United States contributions do not provide
			 assistance to any refugee with ties to foreign terrorist organizations, in
			 accordance with section 301(c) of the Foreign Assistance Act of 1961;
					(B)UNRWA makes
			 no attempt to weed out individuals who support extremist positions … UNRWA has
			 taken very few steps to detect and eliminate terrorists from the ranks of its
			 staff or its beneficiaries, and no steps at all to prevent members of terrorist
			 organizations, such as Hamas, from joining its staff.;
					(C)[i]t is
			 rare for an area staff member … to report or confirm that another staff member
			 has violated rules against political speech, let alone exhibited ties to
			 terrorism. Not surprisingly, external allegations of improper speech or
			 improper use of UNRWA facilities are difficult to prove, as virtually no one is
			 willing to be a witness against gang members.; and
					(D)[t]here are
			 no formal procedures for deregistering or denying services to a properly
			 registered refugee, no matter what he or she does..
					(22)UNRWA continues
			 to hold accounts at the Arab Bank and the Commercial Bank of Syria (CBS),
			 financial institutions that the United States deems or believes to be complicit
			 in money laundering and terror financing.
				(23)The Arab Bank is
			 reportedly at the center of United States investigations into how tens of
			 millions of dollars have flowed to Palestinian groups that allegedly used some
			 of those funds to pay off suicide bombers and their relatives, and is also
			 reportedly being sued in Federal court by United States victims of attacks in
			 Israel, with attorneys for the victims accusing the bank of facilitating acts
			 of international terrorism.
				(24)On May 11, 2004,
			 the Department of the Treasury designated CBS as a financial institution of
			 primary money laundering concern pursuant to section 311 of the
			 USA Patriot Act (Public Law 107–56; 115 Stat. 298), stating that CBS had
			 been used by terrorists and their sympathizers and acted as a conduit for the
			 laundering of proceeds generated from the illicit sale of Iraqi oil and
			 that numerous transactions that may be indicative of terrorist financing
			 and money laundering have been transferred through CBS, including two accounts
			 at CBS that reference a reputed financier for Usama bin Laden..
				(25)CBS is controlled
			 by the Government of Syria, a state sponsor of terrorism.
				(26)The curriculum of
			 UNRWA schools, which use the textbooks of their respective host governments or
			 authorities, has long contained materials that are anti-Israel, anti-Semitic,
			 and supportive of violent extremism.
				(27)As far back as
			 over 40 years ago, former UNRWA commissioner-general Laurence Mi­chel­more
			 admitted that UNRWA schools were supporting a bitterly hostile attitude
			 to Israel..
				(28)Former UNRWA
			 general counsel James Lindsay noted in a January 2009 report that
			 [t]eachers in UNRWA schools were often afraid to remove posters
			 glorifying martyrs (including suicide bombers) for fear of
			 retribution from armed supporters of the
			 martyrs..
				(29)UNRWA officials
			 have compromised UNRWA’s strictly humanitarian mandate by engaging in political
			 agitation, propaganda, and advocacy agitation against Israel and in favor of
			 Hamas, as reflected by the following actions:
					(A)UNRWA officials
			 have repeatedly called for the United States and other nations to deal directly
			 with Hamas and have repeatedly called for political
			 reconciliation between Hamas and Fatah.
					(B)UNRWA officials
			 have repeatedly castigated Israel for the actions by the Government of Israel
			 to defend innocent civilians from rocket and mortar attacks from violent
			 extremist groups in Gaza and from other acts of international terrorism, and
			 has repeatedly blamed Israel, not Hamas and other violent extremist groups, for
			 present restrictions on access to Gaza.
					(C)Former UNRWA
			 general counsel James Lindsay noted in a 2009 report that, although it
			 occasionally issued mild, pro forma criticisms of Palestinian attacks (most of
			 which were clearly war crimes), [UNRWA] put more effort into criticizing
			 Israeli counterterrorism efforts (which were condemned using language
			 associated with war crimes, though any such crimes were far from proved) …
			 UNRWA never seems to acknowledge that Israel, since its 2005 withdrawal from
			 Gaza, has launched strikes on the territory largely in order to halt rocket
			 attacks and other assaults..
					(D)Lindsay also noted
			 that UNRWA—through its leaders and press spokespersons—is constantly
			 involved in political speech. … These one-sided speeches on political matters
			 do not further the goals of a humanitarian and supposedly nonpolitical
			 agency..
					(30)Despite UNRWA’s
			 contravention of United States law and activities that compromise its strictly
			 humanitarian mandate, UNRWA continues to receive United States contributions,
			 including $237,800,000 in fiscal year 2010.
				(31)The bilateral
			 Framework for Cooperation that the United States concluded with
			 UNRWA for 2010 actually commends UNRWA and does not commit UNRWA
			 to vetting its personnel and aid recipients through United States watch
			 lists.
				(32)Assistance from
			 the United States and other responsible nations allows UNRWA to claim that
			 criticisms of the agency’s behavior are unfounded. UNRWA spokesman Christopher
			 Gunness has dismissed concerns by stating, If these baseless allegations
			 were even halfway true, do you really think the U.S. and [European Commission]
			 would give us hundreds of millions of dollars per year?.
				(33)Former UNRWA
			 general counsel James Lindsay noted in a 2009 report the following:
					(A)The United
			 States, despite funding nearly 75 percent of UNRWA’s national budget and
			 remaining its largest single country donor, has mostly failed to make UNRWA
			 reflect U.S. foreign policy objectives. … Recent U.S. efforts to shape UNRWA
			 appear to have been ineffective … .;
					(B)[T]he
			 United States is not obligated to fund agencies that refuse to check its rolls
			 for individuals their donors do not wish to support.;
					(C)A number of
			 changes in UNRWA could benefit the refugees, the Middle East, and the United
			 States, but those changes will not occur unless the United States, ideally with
			 support from UNRWA’s other main financial supporter, the European Union,
			 compels the agency to enact reforms.; and
					(D)If the
			 [UNRWA commissioner-general’s] power is used in ways that are conflict with the
			 donors’ political objectives, it is up to the donors to take the necessary
			 actions to ensure that their interests are respected. When they have done so,
			 UNRWA—given the tight financial leash it has been on for most of its
			 existence—has tended to follow their dictates, even if sometimes
			 slowly..
					(34)The Government of
			 Canada has recently placed restrictions on its contributions to UNRWA,
			 demonstrating consequences for UNRWA’s malfeasance and setting an example for
			 the United States and other donor governments.
				802.United States
			 contributions to UNRWASection
			 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) is amended by
			 amending subsection (c) to read as follows:
				
					(c)(1)Contributions by the
				United States to the United Nations Relief and Works Agency for Palestine
				Refugees in the Near East (UNRWA), to any successor or related entity, or to
				the regular budget of the United Nations for the support of UNRWA or a
				successor entity (through staff positions provided by the United Nations
				Secretariat, or otherwise), may be provided only during a period for which a
				certification described in paragraph (2) is in effect.
						(2)A certification described in this
				paragraph is a written determination by the Secretary of State, based on all
				information available after diligent inquiry, and transmitted to the
				appropriate congressional committees along with a detailed description of the
				factual basis therefor, that—
							(A)no official, employee, consultant,
				contractor, subcontractor, representative, or affiliate of UNRWA—
								(i)is a member of a foreign terrorist
				organization;
								(ii)has propagated, disseminated, or
				incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda;
				or
								(iii)has used any UNRWA resources,
				including publications or Internet websites, to propagate or disseminate
				political materials, including political rhetoric regarding the
				Israeli-Palestinian conflict;
								(B)no UNRWA school, hospital, clinic,
				other facility, or other infrastructure or resource is being used by a foreign
				terrorist organization for operations, planning, training, recruitment,
				fundraising, indoctrination, communications, sanctuary, storage of weapons or
				other materials, or any other purposes;
							(C)UNRWA is subject to comprehensive
				financial audits by an internationally recognized third party independent
				auditing firm and has implemented an effective system of vetting and oversight
				to prevent the use, receipt, or diversion of any UNRWA resources by any foreign
				terrorist organization or members thereof;
							(D)no UNRWA-funded school or educational
				institution uses textbooks or other educational materials that propagate or
				disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or
				incitement;
							(E)no recipient of UNRWA funds or loans
				is a member of a foreign terrorist organization; and
							(F)UNRWA holds no accounts or other
				affiliations with financial institutions that the United States deems or
				believes to be complicit in money laundering and terror financing.
							(3)DefinitionsIn this
				section:
							(A)Appropriate congressional
				committeesThe term appropriate congressional
				committees means—
								(i)the Committees on Foreign
				Relations, Appropriations, and Homeland Security and Governmental Affairs of
				the Senate; and
								(ii)the Committees on Foreign Affairs,
				Appropriations, and Oversight and Government Reform of the House of
				Representatives.
								(B)Foreign terrorist
				organizationThe term foreign terrorist organization
				means an organization designated as a foreign terrorist organization by the
				Secretary of State in accordance with section 219(a) of the Immigration and
				Nationality Act (8 U.S.C. 1189(a)).
							(4)Effective duration of
				certificationThe certification described in paragraph (2) shall
				be effective for a period of 180 days from the date of transmission to the
				appropriate congressional committees, or until the Secretary receives
				information rendering that certification factually inaccurate, whichever is
				earliest. In the event that a certification becomes ineffective, the Secretary
				shall promptly transmit to the appropriate congressional committees a
				description of any information that precludes the renewal or continuation of
				the certification.
						(5)LimitationDuring a
				period for which a certification described in paragraph (2) is in effect, the
				United States may not contribute to the United Nations Relief and Works Agency
				for Palestine Refugees in the Near East (UNRWA) or a successor entity an annual
				amount—
							(A)greater than the highest annual
				contribution to UNRWA made by a member country of the League of Arab
				States;
							(B)that, as a proportion of the total
				UNRWA budget, exceeds the proportion of the total budget for the United Nations
				High Commissioner for Refugees (UNHCR) paid by the United States; or
							(C)that exceeds 22 percent of the total
				budget of
				UNRWA.
							.
			803.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the President and
			 the Secretary should lead a high-level diplomatic effort to encourage other
			 responsible nations to withhold contributions to UNRWA, to any successor or
			 related entity, or to the regular budget of the United Nations for the support
			 of UNRWA or a successor entity (through staff positions provided by the United
			 Nations Secretariat, or otherwise) until UNRWA has met the conditions listed in
			 subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance
			 Act of 1961 (as added by section 802);
				(2)citizens of
			 recognized states should be removed from UNRWA’s jurisdiction;
				(3)UNRWA’s definition
			 of a Palestine refugee should be changed to that used for a
			 refugee by the Office of the United Nations High Commissioner for Refugees;
			 and
				(4)in order to
			 alleviate the suffering of Palestinian refugees, responsibility for those
			 refugees should be fully transferred to the Office of the United Nations High
			 Commissioner for Refugees.
				IXInternational
			 Atomic Energy Agency
			901.Technical
			 Cooperation Program
				(a)FindingsCongress makes the following
			 findings:
					(1)The International
			 Atomic Energy Agency (IAEA) was established in 1957 with the objectives of
			 seeking to accelerate and enlarge the contribution of atomic energy to
			 peace, health and prosperity throughout the world and to ensure
			 … that assistance provided by it or at its request or under its supervision or
			 control is not used in such a way as to further any military
			 purpose..
					(2)The United States,
			 via assessed contributions, is the largest financial contributor to the regular
			 budget of the IAEA.
					(3)In 1959, the IAEA
			 established what is now called the Technical Cooperation Program, financed
			 primarily through voluntary contributions by member states to the Technical
			 Cooperation Fund, to provide nuclear technical cooperation (TC) for peaceful
			 purposes to countries worldwide.
					(4)The United States
			 is the largest financial contributor to the IAEA’s Technical Cooperation
			 Fund.
					(5)A
			 March 2009 report by the Government Accountability Office (GAO) found that
			 neither [the Department of State] nor IAEA seeks to systematically limit
			 TC assistance to countries the United States has designated as state sponsors
			 of terrorism—Cuba, Iran, Sudan, and Syria—even though under U.S. law these
			 countries are subject to sanctions..
					(6)The GAO report
			 also found that [t]ogether, [Cuba, Iran, Sudan, and Syria] received more
			 than $55 million in TC assistance from 1997 through 2007. These four
			 countries have received continued assistance since 2007.
					(7)The GAO report
			 also found that proliferation concerns about the [Technical Cooperation
			 Program] have persisted because of the assistance it has provided to certain
			 countries and because nuclear equipment, technology, and expertise can be
			 dual-use—capable of serving peaceful purposes … but also useful in contributing
			 to nuclear weapons development..
					(8)The GAO report
			 also found that [the Department of State] reported in 2007 that three TC
			 projects in [Iran] were directly related to the Iranian nuclear power plant at
			 Bushehr.
					(9)The GAO report
			 also found, The proliferation concerns associated with the [Technical
			 Cooperation Program] are difficult for the United States to fully identify,
			 assess, and resolve … [because] there is no formal mechanism for obtaining TC
			 project information during the proposal development phase … [l]imited
			 [Department of] State documentation on how proliferation concerns of TC
			 proposals were resolved … [and s]hortcomings in U.S. policies and IAEA
			 procedures [including monitoring proliferation risks] related to TC program
			 fellowships..
					(10)The GAO report
			 noted that IAEA officials told us that the [Technical Cooperation
			 Program] does not attempt to exclude countries on the basis of their status as
			 U.S.-designated state sponsors of terrorism or other political
			 considerations, and that, according to the Deputy Director General for
			 the Technical Cooperation Program, there are no good countries and there
			 are no bad countries with respect to provision of technical cooperation
			 by the IAEA.
					(11)The GAO report
			 also found that given the limited information available on TC projects
			 and the dual-use nature of some nuclear technologies and expertise, we do not
			 believe [the Department of State] can assert with complete confidence that TC
			 assistance has not advanced [weapons of mass destruction] programs in
			 U.S.-designated state sponsors of terrorism.
					(12)The GAO report
			 also found that the GAO did not share the Department of State’s
			 confidence in IAEA’s internal safeguards to prevent TC projects from
			 contributing to weapons development.
					(13)The Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) prohibits any of the funds
			 authorized to be appropriated for International Organizations and
			 Programs from being made available for the United States proportionate
			 share for programs for Libya, Iran, Cuba, or the Palestine Liberation
			 Organization, inter alia.
					(14)The Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 1998
			 (Public Law 105–118) prohibits any of the funds made available by such Act for
			 the IAEA from being made available for programs and projects of the IAEA in
			 Cuba.
					(15)The Foreign
			 Affairs Reform and Restructuring Act of 1998 (division G Public Law 105–277)
			 required the United States to withhold a proportionate share of funding to the
			 IAEA for projects in Cuba regarding the Juragua Nuclear Power Plant and the
			 Pedro Pi Nuclear Research Center.
					(16)The GAO report
			 described in paragraph (5) asked Congress to consider directing [the
			 Department of State] to withhold a share of future annual contributions to the
			 [Technical Cooperation Fund] that is proportionate to the amount of funding
			 provided from the fund for U.S.-designated state sponsors of terrorism and
			 other countries of concern, noting that such a withholding is a matter of
			 fundamental principle and intended to foster a more consistent U.S. policy
			 toward such nations.
					(17)The IAEA has
			 repeatedly reported that the Government of Iran continues its work on heavy
			 water-related projects and its enrichment of uranium, in violation of United
			 Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007),
			 1803 (2008), 1835 (2008), and 1929 (2010).
					(18)United Nations
			 Security Council Resolution 1737 (2006) decided that technical
			 cooperation provided to Iran by the IAEA or under its auspices shall only be
			 for food, agricultural, medical, safety or other humanitarian purposes [inter
			 alia] … but that no such technical cooperation shall be provided that relates
			 to … proliferation sensitive nuclear activities … ..
					(19)The IAEA Director
			 General reported to the IAEA Board of Governors on February 25, 2011, that the
			 Government of Iran now has approximately 7,000 centrifuges for enriching
			 uranium, is running almost 5,000 of them, and has increased its stockpile of
			 low-enriched uranium to over 3,600 kilograms, considered sufficient for further
			 enrichment into enough high-enriched uranium for more than one atomic bomb. The
			 Government of Iran has also reportedly produced a stockpile of over 40
			 kilograms of uranium enriched up to 20 percent U–235.
					(20)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 25, 2011, about the outstanding issues related to
			 possible military dimensions to Iran’s nuclear programme.
					(21)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 25, 2011, that the [IAEA] remains concerned about
			 the possible existence in Iran of past or current undisclosed nuclear related
			 activities involving military-related organizations, including activities
			 related to the development of a nuclear payload for a missile.
					(22)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 19, 2009, that Iran has not implemented the
			 Additional Protocol, which is a prerequisite for [the IAEA] to provide credible
			 assurance about the absence of undeclared nuclear material and activities. Nor
			 has [Iran] agreed to [the IAEA’s] request that Iran provide, as a transparency
			 measure, access to additional locations related, inter alia, to the
			 manufacturing of centrifuges, research and development on uranium enrichment,
			 and uranium mining and milling, as also required by the Security
			 Council..
					(23)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 19, 2009, that as a result of the continued lack
			 of cooperation by Iran in connection with … issues which give rise to concerns
			 about possible military dimensions of Iran’s nuclear programme, [the IAEA] has
			 made no substantive progress on these issues..
					(24)Iran has refused
			 to comply with resolutions adopted by the IAEA Board of Governors on September
			 12, 2003, November 26, 2003, March 15, 2004, June 18, 2004, November 29, 2004,
			 August 11, 2005, September 24, 2005, February 4, 2006, and July 31, 2006,
			 regarding Iran’s many failures and breaches of its obligations to comply
			 with its NPT Safeguards Agreement and continues to block IAEA
			 inspections of its nuclear facilities, in violation of its NPT Safeguards
			 Agreement.
					(25)In April 2008,
			 United States Government officials publicly revealed that Syria was building at
			 the Dair Alzour site, with assistance from the Government of North Korea, a
			 secret nuclear reactor that was based on a North Korean model capable of
			 producing plutonium for nuclear weapons and that was weeks away from becoming
			 operational before an Israeli air strike reportedly destroyed the reactor in
			 September 2007.
					(26)On April 28,
			 2008, General Michael Hayden, the former Director of the Central Intelligence
			 Agency, stated that the Syrian reactor at Dair Alzour could have produced
			 enough plutonium for 1 or 2 bombs within a year of becoming operational.
					(27)The IAEA Director
			 General reported to the IAEA Board of Governors on November 19, 2008, that the
			 Syrian facility at Dair Alzour bore features that resembled those of an
			 undeclared nuclear reactor, adding that Syria has not yet provided the
			 requested documentation in support of its declarations concerning the nature or
			 function of the destroyed building, nor agreed to a visit to the three other
			 locations which the IAEA has requested to visit.
					(28)The IAEA Director
			 General publicly stated to the IAEA Board of Governors, on June 15, 2009, that
			 the limited information and access provided by Syria to date have not
			 enabled the Agency to determine the nature of the destroyed facility at
			 Dair Alzour site, that uranium particles have been found in samples taken from
			 a second site, the Miniature Neutron Source Reactor facility in Damascus, and
			 that the particles found at both sites are of a type not included in
			 Syria’s declared inventory of nuclear material.
					(29)Commercial
			 satellite photos published on February 23, 2011, indicate efforts by the
			 Government of Syria to conceal its activities at an additional site, Marj as
			 Sultan, which may be connected to the Dair Alzour facility.
					(30)The IAEA Director
			 General reported to the IAEA Board of Governors on February 25, 2011, that
			 Syria has not cooperated with the [IAEA] since June 2008 in connection
			 with the unresolved issues related to the Dair Alzour site and the other three
			 locations allegedly functionally related to it. As a consequences, the [IAEA]
			 has not been able to make progress towards resolving the outstanding issues
			 related to those sites..
					(b)In
			 generalNo funds from any United States assessed or voluntary
			 contribution to the IAEA may be used to support any assistance provided by the
			 IAEA through its Technical Cooperation program to any country, including North
			 Korea that—
					(1)is a country the
			 government of which has been determined by the Secretary, for purposes of
			 section 6(j) of the Export Administration Act of 1979, section 620A of the
			 Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism;
					(2)is in breach of or
			 noncompliance with its obligations regarding—
						(A)its safeguards
			 agreement with the IAEA;
						(B)the Additional
			 Protocol;
						(C)the Nuclear
			 Non-Proliferation Treaty;
						(D)any relevant
			 United Nations Security Council Resolution; or
						(E)the Charter of the
			 United Nations; or
						(3)is under
			 investigation for a breach of or noncompliance with the obligations specified
			 in paragraph (2).
					(c)Withholding of
			 voluntary contributionsNot later than 30 days after the date of
			 the enactment of this Act, the Secretary shall withhold from the United States
			 voluntary contribution to the IAEA an amount proportional to that spent by the
			 IAEA in the period from 2007 to 2008 on assistance through its Technical
			 Cooperation Program to countries described in subsection (b).
				(d)Withholding of
			 assessed contributionsIf, not later than 30 days of the date of
			 the enactment of this Act, the amount specified in subsection (c) has not been
			 withheld and the IAEA has not suspended all assistance provided through its
			 Technical Cooperation Program to the countries described in subsection (b), an
			 amount equal to that specified in subsection (c) shall be withheld from the
			 United States assessed contribution to the IAEA.
				(e)WaiverThe
			 provisions in subsections (c) and (d) may be waived if—
					(1)the IAEA has
			 suspended all assistance provided through its Technical Cooperation Program to
			 the countries described in subsection (b); or
					(2)the President
			 certifies that the countries described in subsection (b) no longer pose a
			 threat to the national security, interests, and allies of the United
			 States.
					(f)United States
			 actions at IAEAThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to block the allocation of funds for any
			 assistance provided by the IAEA through its Technical Cooperation Program to
			 any country described in subsection (b).
				(g)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to the appropriate congressional committees a report on the
			 implementation of this section.
				902.United States
			 policy at the IAEA
				(a)Enforcement and
			 compliance
					(1)Office of
			 compliance
						(A)EstablishmentThe
			 President shall direct the United States Permanent Representative to
			 International Atomic Energy Agency (IAEA) to use the voice, vote, and influence
			 of the United States at the IAEA to establish an Office of Compliance in the
			 Secretariat of the IAEA.
						(B)OperationThe
			 Office of Compliance shall—
							(i)function as an
			 independent body composed of technical experts who shall work in consultation
			 with IAEA inspectors to assess compliance by IAEA Member States and provide
			 recommendations to the IAEA Board of Governors concerning penalties to be
			 imposed on IAEA Member States that fail to fulfill their obligations under IAEA
			 Board resolutions;
							(ii)base its
			 assessments and recommendations on IAEA inspection reports; and
							(iii)take into
			 consideration information provided by IAEA Board Members that are 1 of the 5
			 nuclear weapons states as recognized by the Treaty on the Non-Proliferation of
			 Nuclear Weapons (21 UST 483) (commonly referred to as the Nuclear
			 Nonproliferation Treaty or the NPT).
							(C)StaffingThe
			 Office of Compliance shall be staffed from existing personnel in the Department
			 of Safeguards of the IAEA or the Department of Nuclear Safety and Security of
			 the IAEA.
						(2)Committee on
			 safeguards and verificationThe President shall direct the United
			 States Permanent Representative to the IAEA to use the voice, vote, and
			 influence of the United States at the IAEA to ensure that the Committee on
			 Safeguards and Verification established in 2005 shall develop and seek to put
			 into force a workplan of concrete measures that will—
						(A)improve the
			 ability of the IAEA to monitor and enforce compliance by Member States of the
			 IAEA with the Nuclear Nonproliferation Treaty and the Statute of the
			 International Atomic Energy Agency; and
						(B)enhance the
			 ability of the IAEA, beyond the verification mechanisms and authorities
			 contained in the Additional Protocol to the Safeguards Agreements between the
			 IAEA and Member States of the IAEA, to detect with a high degree of confidence
			 undeclared nuclear activities by a Member State.
						(3)Penalties with
			 respect to the IAEA
						(A)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to ensure that a Member State of the IAEA that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations has its privileges
			 suspended, including—
							(i)limiting its
			 ability to vote on its case;
							(ii)being prevented
			 from receiving any technical assistance; and
							(iii)being prevented
			 from hosting meetings.
							(B)Termination of
			 penaltiesThe penalties specified under subparagraph (A) shall be
			 terminated when such investigation is concluded and such Member State is no
			 longer in such breach or noncompliance.
						(4)Penalties with
			 respect to the nuclear nonproliferation treatyThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to ensure that a
			 Member State of the IAEA that is found to be in breach of, in noncompliance
			 with, or has withdrawn from the Nuclear Nonproliferation Treaty shall return to
			 the IAEA all nuclear materials and technology received from the IAEA, any
			 Member State of the IAEA, or any Member State of the Nuclear Nonproliferation
			 Treaty.
					(b)United States
			 contributions
					(1)Voluntary
			 contributionsVoluntary contributions of the United States to the
			 IAEA should primarily be used to fund activities relating to nuclear safety and
			 security or activities relating to nuclear verification.
					(2)Limitation on
			 use of fundsThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to—
						(A)ensure that funds
			 for safeguards inspections are prioritized for countries that have newly
			 established nuclear programs or are initiating nuclear programs; and
						(B)block the
			 allocation of funds for any other IAEA development, environmental, or nuclear
			 science assistance or activity to a country—
							(i)the
			 government of which the Secretary has determined, for purposes of section 6(j)
			 of the Export Administration Act of 1979, section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism and the government of which the Secretary has
			 determined has not dismantled and surrendered its weapons of mass destruction
			 programs under international verification;
							(ii)that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
							(iii)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
							(3)Detail of
			 expendituresThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to secure, as part of the regular budget
			 presentation of the IAEA to Member States of the IAEA, a detailed breakdown by
			 country of expenditures of the IAEA for safeguards inspections and nuclear
			 security activities.
					(c)Membership
					(1)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to block the membership on the Board of Governors of the
			 IAEA for a Member State of the IAEA that has not signed and ratified the
			 Additional Protocol and—
						(A)is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
						(B)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
						(2)CriteriaThe
			 United States Permanent Representative to the IAEA shall make every effort to
			 modify the criteria for Board membership to reflect the principles described in
			 paragraph (1).
					(d)Small quantities
			 protocolThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure that the IAEA changes the
			 policy regarding the Small Quantities Protocol in order to—
					(1)rescind and
			 eliminate the Small Quantities Protocol;
					(2)require that any
			 IAEA Member State that has previously signed a Small Quantities Protocol to
			 sign, ratify, and implement the Additional Protocol, provide immediate access
			 for IAEA inspectors to its nuclear-related facilities, and agree to the
			 strongest inspections regime of its nuclear efforts; and
					(3)require that any
			 IAEA Member State that does not comply with paragraph (2) to be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State and subject to the penalties described in subsection
			 (a)(3).
					(e)Nuclear program
			 of Iran
					(1)United states
			 actionThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure the adoption of a resolution
			 by the IAEA Board of Governors that, in addition to the restrictions already
			 imposed, makes Iran ineligible to receive any nuclear material, technology,
			 equipment, or assistance from any IAEA Member State and ineligible for any IAEA
			 assistance not related to safeguards inspections or nuclear security until the
			 IAEA Board of Governors determines that Iran—
						(A)is providing full
			 access to IAEA inspectors to its nuclear-related facilities;
						(B)has fully
			 implemented and is in compliance with the Additional Protocol; and
						(C)has permanently
			 ceased and dismantled all activities and programs related to nuclear-enrichment
			 and reprocessing.
						(2)PenaltiesIf
			 an IAEA Member State is determined to have violated the prohibition on
			 assistance to Iran described in paragraph (1) before the IAEA Board of
			 Governors determines that Iran has satisfied the conditions described in
			 subparagraphs (A) through (C) of such paragraph, such Member State shall be
			 subject to the penalties described in subsection (a)(3), shall be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State, and shall be ineligible to receive any IAEA assistance not
			 related to safeguards inspections or nuclear security until such time as the
			 IAEA Board of Governors makes such determination with respect to Iran.
					(f)ReportNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 for 2 years thereafter, the President shall submit to the appropriate
			 congressional committees a report on the implementation of this section.
				903.Sense of
			 Congress regarding the Nuclear Security Action Plan of the IAEAIt is the sense of Congress that the
			 national security interests of the United States are enhanced by the Nuclear
			 Security Action Plan of the IAEA and the Board of Governors should recommend,
			 and the General Conference should adopt, a resolution incorporating the Nuclear
			 Security Action Plan into the regular budget of the IAEA.
			XPeacekeeping
			1001.Reform of
			 United Nations peacekeeping operationsIt is the sense of Congress that—
				(1)although United
			 Nations peacekeeping operations have contributed greatly toward the promotion
			 of peace and stability for over 6 decades and the majority of peacekeeping
			 personnel who have served under the United Nations flag have done so with honor
			 and courage, the record of United Nations peacekeeping has been severely
			 tarnished by operational failures and unconscionable acts of misconduct;
				(2)in response to
			 such failures, successive Secretaries General of the United Nations have
			 launched numerous reform efforts, including the high-level Panel on United
			 Nations Peace Operations, led by former Foreign Minister of Algeria Lakhdar
			 Brahimi, the 2005 report by the Special Advisor on the Prevention of Sexual
			 Exploitation and Abuse, His Royal Highness Prince Zeid Ra’ad Zeid Al-Hussein of
			 Jordan, and the 2009 New Partnership Agenda, known as the New
			 Horizon reports;
				(3)despite the fact
			 that the United Nations has had over a decade to implement many of these
			 reforms, nearly four years to implement the reforms in the Zeid Report, and the
			 fact that Secretary-General Ban Ki-Moon, his predecessor Kofi Annan, and the
			 Special Committee on Peacekeeping Operations repeatedly have expressed their
			 commitment to implementing fundamental, systematic changes as a matter
			 of urgency, a number of critical reforms continue to be blocked or
			 delayed by Members States who arguably benefit from maintenance of the status
			 quo;
				(4)further, audits of
			 procurement practices in the Department of Peacekeeping Operations, conducted
			 by the Office of Internal Oversight Services, and the now-defunct United
			 Nations Procurement Task Force have uncovered significant
			 corruption schemes and criminal acts by United Nations peacekeeping personnel;
			 and
				(5)if the reputation
			 of and confidence in United Nations peacekeeping operations is to be restored,
			 fundamental and far-reaching reforms, particularly in the areas of planning,
			 management, procurement, training, conduct, and discipline, must be implemented
			 without further delay.
				1002.Policy
			 relating to reform of United Nations peacekeeping operationsIt shall be the policy of the United States
			 to pursue reform of United Nations peacekeeping operations in the following
			 areas:
				(1)Planning and
			 management
					(A)Global
			 auditAs the size, cost, and number of United Nations
			 peacekeeping operations have increased substantially over the past decade,
			 independent audits of each such operation should be conducted annually, with a
			 view toward right-sizing operations and ensuring that all
			 operations are efficient and cost effective.
					(B)Procurement and
			 transparencyThe logistics established within the United Nations
			 Department of Field Support should be streamlined and strengthened to ensure
			 that all peacekeeping missions are resourced appropriately, transparently, and
			 in a timely fashion while individual accountability for waste, fraud, and abuse
			 within United Nations peacekeeping missions is uniformly enforced.
					(C)Review of
			 mandates and closing operationsIn conjunction with the audit
			 described in subparagraph (A), the United Nations Department of Peacekeeping
			 Operations should conduct a comprehensive review of all United Nations
			 peacekeeping operation mandates, with a view toward identifying objectives that
			 are practical and achievable, and report its findings to the Security Council.
			 In particular, the review should consider the following:
						(i)Except in
			 extraordinary cases, including genocide, the United Nations Department of
			 Peacekeeping Operations should not be tasked with activities that are
			 impractical or unachievable without the cooperation of the Member State(s)
			 hosting a United Nations peacekeeping operation, or which amount to de-facto
			 trusteeship outside of the procedures established for such under Chapter XII of
			 the United Nations Charter, thereby creating unrealistic expectations and
			 obfuscating the primary responsibility of the Member States themselves in
			 creating and maintaining conditions for peace.
						(ii)Long-standing
			 operations that are static and cannot fulfill their mandate should be downsized
			 or closed.
						(iii)Where there is
			 legitimate concern that the withdrawal from a country of an otherwise static
			 United Nations peacekeeping operation would result in the resumption of major
			 conflict, a burden-sharing arrangement that reduces the level of assessed
			 contributions, similar to that currently supporting the United Nations
			 Peacekeeping Force in Cyprus, should be explored and instituted.
						(D)LeadershipAs
			 peacekeeping operations become larger and increasingly complex, the Secretariat
			 should adopt a minimum standard of qualifications for senior leaders and
			 managers, with particular emphasis on specific skills and experience, and
			 current senior leaders and managers who do not meet those standards should be
			 removed.
					(E)Pre-deployment
			 trainingPre-deployment training on interpretation of the mandate
			 of the operation, specifically in the areas of use of force, civilian
			 protection and field conditions, the Code of Conduct, HIV/AIDS, and human
			 rights should be mandatory, and all personnel, regardless of category or rank,
			 should be required to sign an oath that each has received and understands such
			 training as a condition of participation in the operation.
					(F)Gratis military
			 personnelThe General Assembly should seek to strengthen the
			 capacity the United Nations Department of Peacekeeping Operations and ease the
			 extraordinary burden currently placed upon the limited number of headquarters
			 staff by lifting restrictions on the utilization of gratis military personnel
			 by the Department so that the Department may accept secondments from Member
			 States of military personnel with expertise in mission planning, logistics, and
			 other operational specialties.
					(2)Conduct and
			 discipline
					(A)Adoption of a
			 uniform code of conductA single, uniform Code of Conduct that
			 has the status of a binding rule and applies equally to all personnel serving
			 in United Nations peacekeeping operations, regardless of category or rank,
			 including military personnel, should be adopted and incorporated into legal
			 documents governing participation in such an operation, including all contracts
			 and Memorandums of Understanding, promulgated and effectively enforced.
					(B)Understanding
			 the code of conductAll personnel, regardless of category or
			 rank, should receive training on the Code of Conduct prior to deployment with a
			 peacekeeping operation, in addition to periodic follow-on training. In
			 particular—
						(i)all
			 personnel, regardless of category or rank, should be provided with a personal
			 copy of the Code of Conduct that has been translated into the national language
			 of such personnel, regardless of whether such language is an official language
			 of the United Nations;
						(ii)all
			 personnel, regardless of category or rank, should sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code
			 of Conduct, and that each understands the consequences of violating the Code of
			 Conduct, including immediate termination of participation in and permanent
			 exclusion from all current and future peacekeeping operations, as well as the
			 assumption of personal liability and victims compensation, where appropriate,
			 as a condition of appointment to any such operation; and
						(iii)peacekeeping
			 operations should continue and enhance educational outreach programs to reach
			 local communities where peacekeeping personnel of such operations are based,
			 including explaining prohibited acts on the part of United Nations peacekeeping
			 personnel and identifying the individual to whom the local population may
			 direct complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
						(C)Monitoring
			 mechanismsDedicated monitoring mechanisms, such as the Conduct
			 and Discipline Teams already deployed to support United Nations peacekeeping
			 operations in Haiti, Sudan, Kosovo, Liberia, Lebanon, Timor Leste, Cote
			 d’Ivoire, Western Sahara, and the Democratic Republic of Congo, should be
			 present in each operation to monitor compliance with the Code of Conduct, and
			 should report simultaneously to the Head of Mission, the United Nations
			 Department of Field Support, the United Nations Department of Peacekeeping
			 Operations, and the Associate Director of the Office of Internal Oversight
			 Services for Peacekeeping Operations.
					(D)InvestigationsA
			 permanent, professional, and independent investigative body should be
			 established and introduced into United Nations peacekeeping operations. In
			 particular—
						(i)The
			 investigative body should include professionals with experience in
			 investigating sex crimes and the illegal exploitation of resources, as
			 appropriate, as well as experts who can provide guidance on standards of proof
			 and evidentiary requirements necessary for any subsequent legal action.
						(ii)Provisions should
			 be included in all Memorandums of Understanding, including a Model Memorandum
			 of Understanding, that obligate Member States that contribute troops to a
			 peacekeeping operation to designate a military prosecutor who will participate
			 in any investigation into credible allegations of misconduct brought against an
			 individual of such Member State, so that evidence is collected and preserved in
			 a manner consistent with the military law of such Member State.
						(iii)The
			 investigative body should be regionally based to ensure rapid deployment and
			 should be equipped with modern forensics equipment for the purpose of
			 positively identifying perpetrators and, where necessary, for determining
			 paternity.
						(iv)The
			 investigative body should report directly to the Associate Director of the
			 Office of Internal Oversight Services for Peacekeeping Operations, while
			 providing copies of any reports to the Department of Field Support, the
			 Department of Peacekeeping Operations, the Head of Mission, and the Member
			 State concerned.
						(E)Follow-upThe
			 Conduct and Discipline Unit in the headquarters of the United Nations
			 Department of Field Support should be appropriately staffed, resourced, and
			 tasked with—
						(i)promulgating
			 measures to prevent misconduct;
						(ii)receiving reports
			 by field personnel and coordinating the Department’s response to allegations of
			 misconduct;
						(iii)gathering
			 follow-up information on completed investigations, particularly by focusing on
			 disciplinary actions against the individual concerned taken by the United
			 Nations or by the Member State that is contributing troops to which such
			 individual belongs, and sharing such information with the Security Council, the
			 Department of Peacekeeping Operations, the Head of Mission, and the community
			 hosting the peacekeeping operation; and
						(iv)contributing
			 pertinent data on conduct and discipline to the database required pursuant to
			 subparagraph (H).
						(F)Financial
			 liability and victims assistanceAlthough peacekeeping operations
			 should provide immediate medical assistance to victims of sexual abuse or
			 exploitation, the responsibility for providing longer-term treatment, care, or
			 restitution lies solely with the individual found guilty of the misconduct. In
			 particular:
						(i)The
			 United Nations should not assume responsibility for providing long-term
			 treatment or compensation under the Sexual Exploitation and Abuse Victim
			 Assistance Mechanism by utilizing assessed contributions to United Nations
			 peacekeeping operations, thereby shielding individuals from personal liability
			 and reinforcing an atmosphere of impunity.
						(ii)If
			 an individual responsible for misconduct has been repatriated, reassigned,
			 redeployed, or is otherwise unable to provide assistance, responsibility for
			 providing assistance to a victim should be assigned to the Member State that
			 contributed the contingent to which such individual belonged or to the manager
			 concerned.
						(iii)In
			 the case of misconduct by a member of a military contingent, appropriate funds
			 shall be withheld from the troop contributing country concerned.
						(iv)In
			 the case of misconduct by a civilian employee or contractor of the United
			 Nations, appropriate wages shall be garnished from such individual or fines
			 shall be imposed against such individual, consistent with existing United
			 Nations Staff Rules, and retirement funds shall not be shielded from
			 liability.
						(G)Managers and
			 commandersThe manner in which managers and commanders handle
			 cases of misconduct by those serving under them should be included in their
			 individual performance evaluations, so that managers and commanders who take
			 decisive action to deter and address misconduct are rewarded, while those who
			 create a permissive environment or impede investigations are penalized or
			 relieved of duty, as appropriate.
					(H)DatabaseA
			 centralized database, including personnel photos, fingerprints, and biometric
			 data, should be created and maintained within the United Nations Department of
			 Peacekeeping Operations, the Department of Field Support, and other relevant
			 United Nations bodies without further delay to track cases of misconduct,
			 including the outcome of investigations and subsequent prosecutions, to ensure
			 that personnel who have engaged in misconduct or other criminal activities,
			 regardless of category or rank, are permanently barred from participation in
			 future peacekeeping operations.
					(I)Cooperation of
			 member statesIf a Member State routinely refuses to cooperate
			 with the directives contained herein or acts to shield its nationals from
			 personal liability, that Member State should be barred from contributing troops
			 or personnel to future peacekeeping operations.
					(J)WelfarePeacekeeping
			 operations should continue to seek to maintain a minimum standard of welfare
			 for mission personnel to ameliorate conditions of service, while adjustments
			 are made to the discretionary welfare payments currently provided to Member
			 States that contribute troops to offset the cost of operation-provided
			 recreational facilities, as necessary and appropriate.
					1003.Certification
				(a)New or expanded
			 peacekeeping operations contingent upon presidential certification of
			 peacekeeping operations reforms
					(1)No new or
			 expanded peacekeeping operations
						(A)CertificationExcept
			 as provided in subparagraph (B), until the Secretary certifies that the
			 requirements described in paragraph (2) have been satisfied, the President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to oppose the creation of new, or expansion of existing, United Nations
			 peacekeeping operations.
						(B)Exception and
			 notificationThe requirements described under paragraph (2) may
			 be waived with respect to a particular peacekeeping operation if the President
			 determines that failure to deploy new or additional peacekeepers in such
			 situation will significantly contribute to the widespread loss of human life,
			 genocide, or the endangerment of a vital national security interest of the
			 United States. If the President makes such a determination, the President
			 shall, not later than 15 days before the exercise of such waiver, notify the
			 appropriate congressional committees of such determination and resulting
			 waiver.
						(2)Certification of
			 peacekeeping operations reformsThe certification referred to in
			 paragraph (1) is a certification made by the Secretary to the appropriate
			 congressional committees that the following reforms, or an equivalent set of
			 reforms, related to peacekeeping operations have been adopted by the United
			 Nations Department of Peacekeeping Operations or the General Assembly, as
			 appropriate:
						(A)A single, uniform
			 Code of Conduct that has the status of a binding rule and applies equally to
			 all personnel serving in United Nations peacekeeping operations, regardless of
			 category or rank, has been adopted by the General Assembly and duly
			 incorporated into all contracts and a Model Memorandum of Understanding, and
			 mechanisms have been established for training such personnel concerning the
			 requirements of the Code and enforcement of the Code.
						(B)All personnel,
			 regardless of category or rank, serving in a peacekeeping operation have been
			 trained concerning the requirements of the Code of Conduct and each has been
			 given a personal copy of the Code, translated into the national language of
			 such personnel.
						(C)All personnel,
			 regardless of category or rank, are required to sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code,
			 and that each understands the consequences of violating the Code, including
			 immediate termination of participation in and permanent exclusion from all
			 current and future peacekeeping operations, as well as the assumption of
			 personal liability for victims compensation as a condition of the appointment
			 to such operation.
						(D)All peacekeeping
			 operations have designed and implemented educational outreach programs to reach
			 local communities where peacekeeping personnel of such operations are based to
			 explain prohibited acts on the part of United Nations peacekeeping personnel
			 and to identify the individual to whom the local population may direct
			 complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
						(E)The creation of a
			 centralized database, including personnel photos, fingerprints, and biometric
			 data, has been completed and is being maintained in the United Nations
			 Department of Peacekeeping Operations that tracks cases of misconduct,
			 including the outcomes of investigations and subsequent prosecutions, to ensure
			 that personnel, regardless of category or rank, who have engaged in misconduct
			 or other criminal activities are permanently barred from participation in
			 future peacekeeping operations.
						(F)A Model Memorandum
			 of Understanding between the United Nations and each Member State that
			 contributes troops to a peacekeeping operation has been adopted by the United
			 Nations Department of Peacekeeping Operations that specifically obligates each
			 such Member State to—
							(i)uphold the uniform
			 Code of Conduct which shall apply equally to all personnel serving in United
			 Nations peacekeeping operations, regardless of category or rank;
							(ii)designate a
			 competent legal authority, preferably a prosecutor with expertise in the area
			 of sexual exploitation and abuse where appropriate, to participate in any
			 investigation into an allegation of misconduct brought against an individual of
			 such Member State;
							(iii)refer to its
			 competent national or military authority for possible prosecution, if
			 warranted, any investigation of a violation of the Code of Conduct or other
			 criminal activity by an individual of such Member State;
							(iv)report to the
			 Department of Field Support and the Department of Peacekeeping Operations on
			 the outcome of any such investigation;
							(v)undertake to
			 conduct on-site court martial proceedings, where practical and appropriate,
			 relating to allegations of misconduct alleged against an individual of such
			 Member State; and
							(vi)assume
			 responsibility for the provision of appropriate assistance to a victim of
			 misconduct committed by an individual of such Member State.
							(G)A professional and
			 independent investigative and audit function has been established within the
			 United Nations Department of Peacekeeping Operations and the Office of Internal
			 Oversight Services to monitor United Nations peacekeeping operations.
						
